              3-17 Joe Piscopo Show with Steven E. Greer, MD
In this first appearance on Piscopo, I was the first in the nation to state:
    •   It would have been smarter to simply isolate and protect the vulnerable elderly, sick, etc.
    •   Tony Fauci is a fraud
    •   Masks should be worn by everyone (The CDC and all other governments were lying to us
        to protect the supply of masks)
    •   Gilead has remdesivir in trials to be approved soon, as well as other drugs to treat (No
        one was talking about therapies at the time)
                    _______________________________________________
Announcer Intro: Good morning. Welcome to your Tuesday morning briefing. Here’s what
you need to know to start your day, with your host, former Saturday Night Live superstar, Joe
Piscopo, produced by Frank Morano, with news guy Al Gattullo, and traffic with Debbie
Duhaime. This is the Joe Piscopo Show on AM 970, The Answer.
Pandemic 2020. Got questions about the Coronavirus? Call now, 877-970-2999, and talk to the
experts.
JOE PISCOPO: Yeah, give us a call. Joe on the radio. Good morning to you, uh, on AM 970
and the and the answer is six minutes after 9 o’ clock, it’s March 17th. Happy Saint Patrick’s
Day. All the very best on this Saint Patrick’s Day. So proud to have you listening. So proud to
have you, uh, gather around our virtual kitchen table, and it’s gotta be virtual now. This is the
medium that you want to be, uh, with . . . radio, where I guess people don’t have to, you know,
be here. We talk to ya through the microphones. And, it’s so funny cause I was gonna go over
to some, uh, news, uh, hits and do some TV hits, but they didn’t want people in the studio. So,
and if you saw the 5 on Fox yesterday, they were, like, separated. Separated, you know, social
distancing. So, very interesting times. So, we’re here for you is what I’m saying. We’re here
for you, 877-970-2999. Uh, that is . . . you can give us-give us a call. And I see the calls are up
already. I’ll go there momentarily, but I want to welcome, if I may, Dr. Steven Greer is a
practicing surgeon pioneering how hospitals care for the elderly. So, but he also is a Wall Street
Analyst and Portfolio Manager. He started that 20 years ago. Dr. Greer, so great of you to join
us this morning. Th-Thanks for jumping on the air with us, Sir.
DR. GREER: Hey, my pleasure.
JOE PISCOPO: Well, I mean-we-we got folks with questions, but I gotta ask you: you’re both
a medical doctor and a Wall Street analyst?
DR. GREER: Uh, yeah. I was at, uh, NYU. I was a finance major in college. I came to New
York to do surgery—plastic surgery and so forth—training at NYU, and, uh, in the year 2000—
20 years ago—I went to work for Credit Suites as an analyst. So, I would write all those
research reports, and these stocks. And I followed the biotech and medical device sector, and
then I became, uh, what they call the sell side, where I was managing money. And then I, uh-uh,
eventually was the Portfolio Manager at Merrill-Lynch, and, uh, where for the entire company I

                                                                                                  1
would give advice. Now, the reason I mention that is I’ve seen these pandemics many times
under that role. I remember in ’05 we had the SARS, and the Swine Flu, and the Bird Flu. So,
I’ve been following these, uh, advising the companies. I’m still giving Goldman Sachs traders
their advice, that sort of thing. Um, so, uh, so I have some experience here, and-and what’s
happening and the way this is being handled is absolutely unprecedented. Um, I’m not a 100%
sure it’s an overreaction. I tend to think it is.
JOE PISCOPO: Hm.
DR. GREER: But we’ll never know. We’ll never know, because if-if the virus—
JOE PISCOPO: Yeah.
DR. GREER: —turns out to be nothing, they’ll say, “oh, we prevented it.” Um . . . and you
know, so it’s-it’s . . . one thing’s for sure, if you want to stop a pandemic, just completely shut
down a country. Well, you can’t do that. So, I mean every year people die and, uh, from all
sorts of things. There’s the common cold and the flu. So, this . . . I don’t know if it’s an option
to shut down a country to stop an unknown risk.
JOE PISCOPO: Yeah, but as a doctor, Dr. Greer, there’s a great point, by the way. And I see
your phone calls, hold right there. Uh, I know you have a question for Dr. Greer. I’m gonna go
to the calls, 877-970-2999, in a second. I’ll-indeed, are we overreacting? I mean, when you-I
look at the numbers of a flu. I look at 800,000 suicides every year. I mean, every 40 seconds
someone takes their life.
DR. GREER: Yep.
JOE PISCOPO: I mean, is that not a pandemic as well?
DR. GREER: More people have died from-more people have died every day from opioid
overdoses than this entire flu of 85 cases or so. You’ve gotta put it in perspective, and as a
nation: can you shut down a nation for 85 deaths? Now, see what I don’t know and what no one
will know, and it’s impossible to know is are they getting ahead of the curve and evading a mass
slaughter like the 1918 Spanish Flu?
JOE PISCOPO: Yeah.
DR. GREER: Or are they overreacting? And they will never be able to say that they
overreacted, cause they’re just gonna take credit for it and say, “well, we prevented it.”
JOE PISCOPO: Yeah, yeah.
DR. GREER: It’s impossible to say. Based on the data we see now, it certainly doesn’t seem to
be, uh, that bad at all. So, um, I-I think the smart thing would’ve been to take the people at
risk—which is not everybody, which is the sick people with cancer or elderly, and make them
stay at home and sequester them. That would’ve been the smarter thing to do, but now we’ve got
this . . . baby out with the bath water, and one size fits all . . . and the young kids, no. The
millennials or whatever, they know this is B.S., and they’re out there partying on Miami Beach.


                                                                                                      2
JOE PISCOPO: I know. Man, I couldn’t believe I saw that. Well, as an expert in both what’s
great-what’s a greater concern? Uh, the public health damage or the economic damage, sir?
DR. GREER: Yes, exactly. This is not just money. I talked to ______(s/l Carson Sedrus) last
night, it was my same thoughts. This isn’t just hurting Wall Street traders. This is much more
impacting every joe-schmoe who works as a bartender, barback, construction. It’s going to
devastate hundreds of millions of people, and they can’t-won’t be able to pay their electric bill.
You know? That’s and this very soon could lead to public gun arrests, riots, and so forth. Very
soon. Now that’s when you’re gonna see some craziness, okay?
JOE PISCOPO: Yeah.
DR. GREER: So, uh . . . what-what drives me crazy, if you want my opinion, is Anthony Fauci
is this face of Coronavirus. He’s 79 years old like most of the politicians, so they are at risk. I
think they are emotionally involved. I think they are scared for themselves. Anthony Fauci is
not an elected official. He’s not a policymaker. He doesn’t run the CDC. He’s never been
elected to anything, and he gets up to that podium that he can barely see over, and with extreme
hubris-with extreme hubris and contempt for us stupid people, he says, “oh, we’ve carefully
modeled this.” Let me tell you something: I’m a Wall Street analyst. I know how to forensically
analyze numerous journal papers. I can tell you his pulling that out of his ass. They have no
model for this. It is guesswork, and no one questioned him because our country is illiterate in
math and everything else. So, you know, “I’m Dr. Fauci and I modeled this so you shut up.”
Oh, really? Show me how you modeled it, Dr. Fauci. Put your spreadsheet on there, you know?
So, I think it’s a bluff. I think it’s being misguided by Anthony Fauci, and I think Anthony Fauci
needs to be removed. Dr. Burkes—that lady Dr. Burkes—is 10 times better of a spokesperson.
JOE PISCOPO: Yeah.
DR. GREER: Um, and so . . .
JOE PISCOPO: You know, you know, I know what . . . listen, we’re so transparent on this
show, Dr. Greer, that you are-you are great, man. I gotta tell you something, this is-this is your
radio show, brother. I mean this is great because I thought the same thing. Hold the calls, hold
the calls. I gotta go here. I gotta go here, because I’m so transparent and honest with the
audience, and it’s been—I think with great humility—I say the success of the program because
we are that honest. I thought the same thing, and I don’t-I don’t-and-and-and I just . . . I don’t
want to say anything bad about Dr. Fauci, because he is the voice of it, and he . . . but is he—and
I ask you, Dr. Greer, because you know this, and to your point—I just felt he was, like, so
negative and so overdramatizing it that I feared that he’s scaring people.
DR. GREER: Here’s what he’s doing: he thinks he’s being tough and decisive by saying the-
the worst-case scenario. Dr. Fauci is always saying the worst-case scenario, “well we don’t
know how bad it’ll be. This could last for six months.” Saying the worst-case scenario is not
what a policymaker in front of national TV should say. See, he’s a dorky scientist and he’s not
a-he’s not trained for this, and Dr. Burke should be the voice. And, by the way, they brought Dr.
Burke on because between you and me they’re-they’re-they’re demoting Fauci for this very

                                                                                                     3
reason. So, Dr.-President Trump needs to yank Fauci. He shouldn’t be on TV. Get him out of
there. He doesn’t know how to speak. By saying the worst-case scenario he’s doing nothing but
scaring the total spineless wusses like Anthony-like, uh, like-like . . . Cuomo and all these
people. It’s a domino effect. When he speaks, the weasel spineless governors act, and he set up
a whole domino effect.
JOE PISCOPO: Yeah. So, you think when Dr. . . . I want to stay on this, and then we’ll move
to the questions if we may, Sir. Dr. Steven Greer, uh, practicing surgeon pioneering hospital
care for the elderly and a Wall Street analyst . . . cause I thought when Dr. Fauci . . . any-like,
and he’s Italian, so we’ve gotta give the guy credit, we need all the help we can get as Italian-
Americans, you know. So, I’m going like, “hey, it’s an Italian guy!” But I didn’t see . . . when
he stepped up, yes I wanted to hear him say, “thank you, Mr. President.” He never said that
once. That kinda bothered me a little bit. I wonder if there is a little dissention going on that
day.
DR. GREER: Let me tell you-let me tell you, people need to understand Dr. Fauci. He works
at the NIH, he’s been there way too long, he’s 79 years old. The NIH is not this research body
that everybody thinks it is. The NIH takes money from your taxpayer, and then doles it out as
welfare for Harvard and all these Ivy Leagues.
JOE PISCOPO: Yeah.
DR. GREER: I’ve done clinical trials, I’ve done multi _____ trials myself. I know what I’m
talking about. No one knows this. So, when you get a “research grant,” 60% or more of that is
what they call, “overhead.” It’s pure pork welfare to Harvard or whoever is doing the study.
JOE PISCOPO: Mm-hmm, mm-hmm.
DR. GREER: And-and that-they live on that. The entire budget of Harvard, not just the
medical school, the entire budget of Harvard . . . I think it’s like 30% of it’s like money from the
NIH.
JOE PISCOPO: Wow!
DR. GREER: So, Dr. Fauci is a m-Dr. Fauci is a money man. He’s been controlling his little
fiefdom. It’s beyond the scope of this conversation, but the NIH needs to be reformed, okay?
JOE PISCOPO: Oh, man w—
DR. GREER: Oh, yeah.
JOE PISCOPO: Now, well, Dr. Steven Greer fired up this morning on the Piscopo Show.
9:15. Stay with us, a d—
DR. GREER: Do you know why I’m angry? Do you know why I’m angry?
JOE PISCOPO: Why is that, sir?
DR. GREER: They’re stopping my-they’re stopping the masters.


                                                                                                      4
JOE PISCOPO: Ah, there ya go. I can’t believe that, and baseball, too. I’m a baseball guy,
what’s going on with the baseball? I hear you. Yeah, Dr. Steven H-Dr. Steven Greer. Let me
go to Phyllis, if I may, in New York. Phyllis, thank you for calling. Do you have a question for
Dr. Greer?
PHYLLIS: Uh, yes. I have a question.
JOE PISCOPO: Okay.
PHYLLIS: Yesterday they announced all the underlying problems that can occur with the
elderly or sickly.
JOE PISCOPO: Okay.
PHYLLIS: No, they mentioned Parkinson’s. I have Parkinson’s.
JOE PISCOPO: Okay.
PHYLLIS: Would you know if that would be in the category underlying problems?
JOE PISCOPO: Okay, Phyllis, thanks for calling. Does Parkinson’s . . . that would be an
underlying disease for the elderly, correct, Dr. Greer?
DR. GREER: Uh, not as much as others, but Parkinson’s does have systemic effects. So, yeah,
I mean in general, anyone over 70 or an arbitrary age—pick it—is going to be someone that
should take this seriously. I want to emphasize that. There is definitely certain people who
should take this very seriously, and if I were Anthony Fauci at age 79 or anyone else of a certain
age, or if I just recovered from cancer, I would be at home. I would not be going to sporting
events. I would have social distancing, yes. Yes. And-and that’s the way you do it.
JOE PISCOPO: Okay.
DR. GREER: But, you’ve mentioned I’m-I’m this expert in elderly. It just—coincidentally—it
just so happens that I treat elderly in nursing homes with a specialty in wounds. So, I go out to
bedside and treat bedsores and that sort of things.
JOE PISCOPO: Wow.
DR. GREER: So, I know the nursing homes and-and I’ve been doing that. That clinical trial I
mentioned, which I did in 1998 with the government grant, that was me going around to nursing
homes. So, that’s my background note.
JOE PISCOPO: Wow, and-and this-this virus, Dr. Greer, how does it differ? Your approach to
it, how is it different from-from approaching with, like, SARS, for example, or Ebola?
DR. GREER: W-Well, I-I don’t know, I-I can tell you how it’s being approached now is
absolutely unprecedented, okay? Ebola was a much deadlier virus, and much more contagious,
and when Obama handled that in 2014, he still let people fly in from Congo, you know? So-So,
they didn’t do anything for Ebola. Uh, SARS same thing. So-So the reaction now is either
finally the correct one . . . all I can tell you is it’s completely out of the norm over the last-

                                                                                                     5
modern history, 50 years or whatever. So, is this gonna set horrible precedent every two years,
every election cycle that the people in charge are gonna be so scared that they done enough
bottled this template and shut down everything?
JOE PISCOPO: Yeah. Yep.
DR. GREER: That’s what I’m concerned about. We’re gonna see this in two years. In 2022
we’re gonna have another viral shutdown, and-and uh . . .
JOE PISCOPO: Well, Dr. Steven Greer, let me go to Rich, if I can. Call me at 877-970-2999.
We have doctors-doctor-questions for Dr. Steven Greer if you would. And, uh, Rich, what’s
your question for the doctor this morning?
RICH: Yeah. Hi, Dr. Greer. Yeah, from what I understand, uh, the Coronavirus . . . this thing
is gonna like evaporate once the very, very hot, steamy weather, uh, comes about. I always
thought that cold weather killed germs, and, you know, stopped things from festering. So, that’s
kinda like a contradiction. What do you think about that?
DR. GREER: Well, we don’t know that for sure at all. We’re guessing. Typically, most
Coronaviruses are-are-are more, uh, prevalent in cold weather, season, and that sort of thing.
And the reason for that is cold weather is dry. So, your heater and so forth, so the humidity. So,
you’re, uh, mucus linings in your nose and/or pharynx become more susceptible. I believe it’s
the main reason you see problem like, uh, nasal colds and so forth in cold weather. And we’re
guessing that’s how this virus behaves, but we don’t know. This is a whole new strain. So, it is-
it’s guesswork. That’s why they . . . that’s why Anthony Fauci when he says, “we don’t know,
it’s a new virus. This could go on for six months!” Well, gee, thanks. It could also go on for
two weeks. We don’t know.
JOE PISCOPO: Yeah. Dr. Steven Greer with us. Let me go to our dear listener, Viviana, one
of our favorite listeners. Viviana, always great to hear from you. Do you have a question for the
doctor?
VIVIANA: Yes, I do. Thank you, Dr. Greer. Um, once a substance is contaminated with
Coronavirus, I’ve been told in briefings it, it is active only two to three minutes, but I’ve read
that others say that it can last for two or three hours. What is the truth, and then should we wear
masks, or no masks? Thank you so much for this briefing.
DR. GREER: Uh, I’ll answer the mask question. The answer to the “how long does this virus
last,” is I’ve not heard any credible data from any basic science lab at the CDC actually give that
answer. So, I think everything you’re hearing is speculation and guesswork. Uh, I don’t know
the answer that. The right people to tell us that would be Dr. Fauci. That’s what he should be
talking about, not policy questions, but Dr. Fauci doesn’t tell us that. Um, masks. Yes,
absolutely wear a mask. I just came to New York, and I saw nobody wearing a mask. The TSA,
the people who interact with you at the airport, are not wearing a mask or-or, uh, gloves.
JOE PISCOPO: Wow.
DR. GREER: And they don’t have hand sanitizer.

                                                                                                      6
JOE PISCOPO: Wow.
DR. GREER: The government agencies are really dropping the ball here at the TSA. They’re
not wearing . . . now, why should you wear a mask? Yes, it’ll help a little bit with the air
particles, even if it’s just a run of the mill mask, but it mostly prevents you from touching your
face. Because it’s impossible to not touch your face. We all do it. So, it helps you p-I always
fly—long before Coronavirus—with a mask because it helps you, uh, not touch your face, and . .
. so, yes. Wear a mask and wear gloves, uh, especially if you’re in New York and you’re on the
subway and all that sort of stuff.
JOE PISCOPO: Wow. Uh, Dr. Greer, I-I-I don’t want to be read, but we’d love to hold you.
Can you stay with us just a little-couple more minutes if we can? We’ll take a—
DR. GREER: Sure.
JOE PISCOPO: Dr. Steven Greer is with us. He’s a surgeon, uh, Wall Street analyst. We’re
very fortunate to have this bright, bright gentleman with us, Dr. Steven Greer. I see your
questions. Hold the phones, we’ll go there momentarily. Let’s go to Suzy on the roads right
now. She’s checking out traffic for you at 9:22 right here on AM 970, the Answer.
Got questions about the Coronavirus? Call now, 877-970-2999, and talk to the experts.
JOE PISCOPO: Joe Piscopo on the radio, 9:27. We have our new favorite person, Dr. Steven
Greer. This guy is awesome. I gotta tell ya, we-we absolutely love you, Dr. Greer. You gotta-
and thank you for hangin’ in there. I mean here’s a practicing surgeon helping out the elderly, a
Wall Street analyst, and speaking really from, you know, from his heart. We appreciate you
being with us. Can we grab a couple more questions for ya before we let you go, Dr. Greer?
DR. GREER: Sure, you know—
JOE PISCOPO: Thank you, yes sir?
DR. GREER: I-I-I forgot to mention something very important that, uh, that-that’s not being
mentioned in the media.
JOE PISCOPO: Please.
DR. GREER: The most important agency in the government right now is the FDA. There are
drugs to treat this, and they’re not talking about it. So, first of all, Gilead has Remdesivir. It’s an
experimental drug. The FDA could approve it tomorrow, uh, if they wanted to. So, look for
that. And there’s also . . . I’m not gonna mention the name of it because people will run and go
get it. There’s another prescription medication already on the market used for a different
indication. Um, so . . . now, whether we have those in supply or not depends on whether they’re
coming from China. That’s the other big story here is all of our drugs are coming from China,
which is a disgrace. So, after all we-after we lose all these jobs with this pandemic do you know
how you get a million of them back? You make everyone in the tri-state area, Bristol Myers
Squibb, Pfizer, etcetera, make their drugs in this country.


                                                                                                     7
JOE PISCOPO: Bravo, that’s our man right there. God bless you. God bless you, Dr. Greer.
I’ve been sayin’ it for six years on the radio: make generic drugs, do something. How do we
break that chain from China to make it . . . and where are they making it? In Wuhan, where the
virus comes from for crying out loud?! I mean, and how do this—by the way, we’ll go to the
questions in a second, Dr. Greer, how did that virus get . . . I always said it wasn’t just
coincidental, you know, cause the President starts goin’ against and tariffs against China and
then all the sudden this virus surfaces. So, if you’re conspiratorial, or neurotic, or suspicious like
me of any government, especially Communist government, I’m thinking . . . and, again, let’s just
say that it just accidentally got out. Why don’t they get a handle on that-that province of China
where all these diseases are coming from, Sir?
DR. GREER: Um, well that’s a good point. This is not unusual. Every single year, the regular
influenza starts in China. We then base the vaccine upon that, and then the vaccine leans here.
So, it’s a cycle. Why it comes from China, uh, a lot of people close together, they interact with
animals, I don’t exactly know. But this-this coming from China is typical. That’s where most of
the viruses come from.
JOE PISCOPO: Dr. Steven Greer, let me go to one of our favorite listeners, Judy from
Brooklyn. Judy, always great to hear from you. Do you have a question for Dr. Greer?
JUDY: I do. Good morning guys, and great show, Joe, by the way. Thank you, it’s a big
service that you’re doing for all of us with Betsy as well. Dr. Greer, you sound amazing and you
have practical ideas and common sense. I love that. So, Dr. Greer, I want to ask you something
that I heard, and tell me what you think. Um, I was told that this virus does not like heat, okay,
and that’s why when people breathe in the cold air it goes . . . the cold air goes into the lungs, it
cools the lungs, that’s the coolest part of the body, that’s why it settles in the lungs. So, they
were saying if you feel anything symptoms . . . cause right now, as you say, there are no
medications for this. You know your good old-fashioned grandma thing with the inhalation, you
blow the water, you put a towel over, and you inhale the steam into the lungs to kind of kill this
virus. Which is a practical way of trying to kill it. What do you think?
DR. GREER: Actually, I said there are, indeed. Yes, there are drugs to treat this, um, but . . .
uh, unfortunately I hate to poo-poo that, but I don’t believe that would help at all. The virus isn’t
hot or cold. The seasonal effect is due to the cold, dry, impairing our immune system in the
nasal mucous membranes and so forth. Um, it’s-it’s not . . . the virus itself doesn’t care about the
temperature. Um, so-so that-that’s kind of stuff, uh, I don’t-I don’t think it would help. I’m
sorry.
JOE PISCOPO: Yeah. Hey, Doc, what’s the drug you’re thinking about that they, “oh, they . .
.” it is not approved you said, but there is a drug out there. Correct?
DR. GREER: Yep, it’s in trials out in, uh . . . the first people out in San Francisco, Washington
. . . I forgot where it w-oh-oh, that actually was in Nebraska where they were sending all of these
people.
JOE PISCOPO: Yeah.

                                                                                                     8
DR. GREER: So, it’s under trials now. This could be the next big news story like this week,
next week, is that they approve it. It’s made by Gilead, uh, and it’s remdesivir, R-E-M-D-I-S-I-
V-I-R, and, again, there’s two others already sold, and I don’t want to say them because it would
be irresponsible and a lot of people would be ordering it, and it would take the drug away from
the people who need it. But let your doctor know. Say, “hey, doc, isn’t there something on the
market right now?” And they-they should know.
JOE PISCOPO: Yeah, great-great. So, Dr. Greer, before we let you go we have one more
question from, uh, Joe in, uh, Jersey. Joe, you got a question for Dr. Greer?
JOE: Good morning. I’ll be very brief cause I know you probably have a lot of calls backed up.
I’m extra senior citizen, and my concern is this: before I start rushing to a doctor or a hospital,
uh, how high . . . what are the paramount things they talked about was a fever. How high of a
fever do I have to be concerned about? 100? 102, 101? I mean, at what point do I-should I try
and tough it out myself because if it’s just a simple cold or something like that . . .
JOE PISCOPO: Yeah, it’s a good question. What do you think, Dr. Greer?
DR. GREER: Well, first of all, avoid hospitals for a whole bunch of reasons. Number one,
they don’t watch you. They’re way overwhelmed. But, much more importantly hospitals are
petri dishes. They’re—
JOE PISCOPO: Yeah.
DR. GREER: If you want to get an infection, go to a hospital. So, uh, you’ll walk out of the
hospital sicker than when you went in. So, try to avoid a hospital or an ER, and the fever for
this—I’ve been told—is higher than the normal flu. So, I would say 101 is something you
should take seriously, or higher. But it’s mostly the symptoms. So, it’s not if you’re sneezing or
up in the upper head . . . if you have a cough, if you have shortness of breath and you’re
coughing up sputum that’s the main thing to look for. So, uh, you could have a fever for a whole
bunch of reasons, but if your lungs aren’t affected then it’s probably not this.
JOE PISCOPO: You know, Dr. Greer, we got more questions. People are emailing, but we’re
gonna let you go because we appreciate your valuable time, Sir. But the infection, by the way,
uh, long-term effects from the Coronavirus. Is it something we should be worried about, Sir?
DR. GREER: You mean like diminished lung capacity afterwards?
JOE PISCOPO: Yes.
DR. GREER: Uh, I-I-we don’t know yet. It’s too soon, but it’s probably like the flu and you’ll
probably recover. We-We don’t know yet. Uh, there are other viruses where you have
permanent damage, you know, going back into history to Polio, the Zika damages the nerves,
but, uh, we don’t know. I tend to doubt it. It’s probably like the flu, where your lungs will
recover.
JOE PISCOPO: Yeah, yeah. Dr. Steven Greer, you gotta-you gotta come back when you can,
Sir. We know how busy you are. Thanks for your help, especially with our elderly, our

                                                                                                 9
population, and we really appreciate you taking the time. Just a great, great time with you, uh,
this half-hour, Dr. Greer. God bless, God speed and—
DR. GREER: My please.
JOE PISCOPO: —Yes, Sir. We’ll talk soon. Dr. Steven Greer, you know, practicing surgeon
pioneering how hospitals care for the elderly. He’s working with our elderly, and he’s also a
Wall Street analyst that we . . . I’ll tell you, Frankie, thank you for . . . we gotta bring him back,
man. He’s speaking the truth. Perfect for our program, and we thank Dr. Greer, and thanks for
your questions as well. We’re gonna break right now. We’re gonna talk to Peter Kelly. You
know what, we’re gonna get-get a little lighter when we come back after the news, because Peter
Kelly is a chef and former Grand Marshall of the St. Patrick’s Day Parade on McLean Avenue.
                               ***END OF Piscopo 3 17 – 24:47***




                                                                                                    10
              3-23 Joe Piscopo Show with Steven E. Greer, MD

In this episode, I was the first to say:
    •   “Told you so”: Remdesivir was approved as I predicted last week
    •   Stop prioritizing ventilators. Once you are on a vent, the chances of death are high.
        Nobody was talking about this.
    •   The governments should be prioritizing cures and drugs to obviate vents.
    •   The virus was engineered by humans in a lab. Nobody was talking about this.


                   _________________________________________________


JOE PISCOPO: Hey, uh, Joe on the radio, 7:28, Dr. Steven Greer. This-this is quite a
gentleman right here. A practicing surgeon pioneering how hospitals care for the elderly. Also
became a Wall Street Analyst and Portfolio Manager 20 years ago. Author of the book The
Medical Advocate. Dr. Greer, with great respect, we welcome you back to the show, sir. Thank
you so much for being with us.
DR. GREER: Hey, good to be back. How are you doing?
JOE PISCOPO: Well, we’re doing great, man. I gotta tell you something, Doctor. You got the
j- . . . everything you talked about when you were kind enough to join us last week, you . . .
every thing that you talked about, whether it was, uh, this hydrochloroquine, uh, uh, remdesivir .
. . you got the jump on all of it, Sir. And we were dazed. So, thank you for that. Uh, i-i-and
now we see possible clinical-not clinical, uh, possibly folks being able to get these drugs
tomorrow, and, uh, you said it originally: this looks like, um, we-am I being too hopeful is the
question that I want to ask regarding these drugs, Sir?
DR. GREER: Yeah, no, that’s correct. Um-um, that’s-that’s what . . . in Wall Street you
always have to look ahead to the future, because you can’t make money after the news comes
out. So, I’m always trying to be a future reader, and that’s what, you know, hundreds of analysts
like that are looking forward to these events. But it wasn’t in the media at all. They-They
wanted to scare you, and, like, “oh my god, but . . .” So, there are therapies out there. They’re
all-they-they are working, um, and, uh, and President Trump last week had his FDA rush them
out. So, right now if you had the illness, um, you could get on, um, a compassionate use, the
Gilead drug, Remdesivir, even though it’s not even FDA approved yet. So, uh, I haven’t called
around, but apparently that’s going to be available to people as well as the, uh, the malaria drugs,
and then you combine that with, um, with, uh, Zithromax, um-uh, and antibiotics. There’s those
two combinations to help prevent the lung damage progressing to pneumonia. So-So, there’s
drug therapies out there now, and there’ll be even more within the next few weeks.


                                                                                                   1
JOE PISCOPO: Oh, yeah, Dr. Greer, what was the other drug? We’ve gotta write that down.
You just mentioned another drug that I have not heard about.
DR. GREER: Well, that’s the antibiotic. It’s also called Z-Pak by brand name.
JOE PISCOPO: Z-Pak, yeah Z-Pak is great. That-I gotta tell you, I mean if-if you have
anything in your chest or anything it’s great.
DR. GREER: Yeah.
JOE PISCOPO: There’s hydrochloroquine, uh, redemsivir, and, of course, with the Z-Pak, and
then what was the other . . . did you mention another drug, or did—
DR. GREER: Those are the three. Those are the three I mentioned, yes, so far. And, uh, and I
think there’s other trials coming out, other drugs promising . . . so, I wouldn’t be surprised to see
a whole new drug. So, there’s gonna be multiple drugs to treat this. That, more than ventilators,
is what they really need to prioritize—
JOE PISCOPO: Wow.
DR. GREER: —and-and get out there. We hear all this ventilator stuff, but the ventilators
aren’t gonna save your life. A drug will. So, my advice is to really get whoever is making these
drugs, say double-time, making more. Get them out there. I don’t know if they’re available well
or not. I haven’t called around to see if doctors are having trouble getting them or not.
JOE PISCOPO: Yeah, is hydrochloroquine . . . that’s been around forever, yes?
DR. GREER: Yeah. Yeah, yeah. It’s an anti-inflammatory. It’s-I have no idea why this works
on this virus. I-It doesn’t seem intuitive. It’s not your classic anti-viral, but it somehow reduces
inflammation. I-I don’t know how it works. I don’t think anybody does, but it’s-it seems to be
working. Um, and then the antibiotic is . . . see, what really kills you is you damage the lungs,
and then that sets them up to be vulnerable for a bacterial infection, not the virus. You end up
dying from a bacterial pneumonia, so that’s why the antibiotic is helpful.
JOE PISCOPO: Yeah, sure. As opposed to the respirators. This is great. Dr. Steven Greer.
Hey, Dr. Greer . . . so-so, I’m watching Dr. Fauci, and, you know, and, uh, I know he’s on the
task force. I’m watching him, and I like he’s Italian, so I’m thinking, “oh, this is great. There’s
an Italian-American, and he’s doing great things like that,” but he-I can’t . . . he just . . . he’s so
clinical, and the word—to quote our friend Laura Ingraham, she said—he’s so anecdotal,
whereas you’re saying, “let’s try something.” Is he being too cautious? I mean—
DR. GREER: Yeah, well I—
JOE PISCOPO: I don’t mean to be . . . yeah. Go ahead, please.
DR. GREER: Under so last week, I was the first one to point this out, and now it’s all over the
news.
JOE PISCOPO: Yes, you were. Yep.


                                                                                                          2
DR. GREER: He-He is clearly antagonistic to Trump, trying to undermine President Trump,
and-and he’s just got a big ego. He thinks he’s a scientist and he knows better, but he doesn’t
understand. This isn’t a science issue. This is a national policy issue, and the way he would
speak to a group of scientists behind closed doors is not how you speak to millions of people,
and he doesn’t understand that. So, he goes up there and he’s pandering the they-says, and “no,
we don’t know what we don’t know, and it could be this and it could be that.” That’s not what
we want to hear. We want to hear, you know, facts, and we want to hear something optimistic,
and I say again, that he has absolutely been the initial event for a domino effect that has led to an
unprecedented overreaction that’s going to shut down the global economy.
JOE PISCOPO: Gosh, this is . . . Dr. Steven Greer, and you know-you know the economy
being a portfolio manager and a Wall Street analyst, you know what’s funny, Doctor, just off the
cuff, man: was-how funny was that when-when Dr. Fauci steps up and he said exactly what you
said, and I’m watching this and it’s like putting the breaks on and-and-and the President is trying
to be so positive, and then Dr. Fauci gets on there. And President Trump turns to Mike Pence,
and you see him whisper something like, “c-c-shut this guy up, please Mike.” I don’t know that
he said that, but it looked like . . . I mean, yeah. Your point is so well taken, Dr. Greer.
DR. GREER: I tell you, I wish I was on that advisory panel because, first of all, Pence is doing
a terrible job, okay?
JOE PISCOPO: Woah.
DR. GREER: He should not allow this mess on the daily pressings. He should have Fauci
under control. He should, uh . . . one of the things, that Dr. Burkes lady is a great spokesperson.
She should be leading the ship.
JOE PISCOPO: She’s great. She’s pretty—
DR. GREER: Yep. A-A-And they’re not controlling Fauci, which I blame Pence for. And,
um, so . . . yeah, yeah, yeah.
JOE PISCOPO: Not to-Not to criticize the guy, but your point is so well taken. Here we have
you on our program last week, boom, and you’re telling us now what might work. That’s all we
want to hear, and the fact that you said this, and I want this to resonate on the air, is that you said
the ventilat-it’s not the ventilator problem, it’s a drug problem. Let’s try the drugs first. You
won’t need the ventilators.
DR. GREER: Well, lemme-lemme just clarify: we do, you know, people coming in are sick.
This drug, this disease is . . . I’m gonna make some comparisons statistically to the flu in a
second, but clinically it is a serious disease that is affecting the lungs more than the flu. There-I
think it’s an engineered . . . I think it came out of a Chinese weapons lab, and they were
engineering it. This is not your nor-it’s a weird disease, okay? It’s hurting the lungs, it’s scary,
that’s why you do need ventilators. But my point is: I, as a doctor, would want the government
to be prioritizing a cure, not a ventilator, because once you’re on the ventilator, you’re sick and
you’re gonna die. It’s too late. Let’s treat the disease, that’s the p-should be the priority, number
one.

                                                                                                      3
And, uh, so, the Wall Street guide and so forth. So, I did the modeling. I did use some very
statistic and best guess work, and how bad will this get? How many people will die? Well, if-at
the current death rate of 1.3%, if 40 million people get tested, if the current posi- . . . we’re
talking about maybe like 30,000 deaths.
JOE PISCOPO: Oof.
DR. GREER: Which is what the flu is. This year alone—
JOE PISCOPO: Oh, I see.
DR. GREER: —the regular influenza is still 23,000 people. So-So, right now with my fairly
worst-case statistics—cause I think that death rate will come way down—um, we’re talking
about 30,000 deaths. Now, we shut down the global economy for what would be a number of
deaths that’s insignificant compared to other deaths, you know? Hundreds of thousands die from
car accidents. 70,000 die from opioid overdoses.
JOE PISCOPO: Yeah.
DR. GREER: 2 or 300,000 die from cancer. 600,000 die from heart disease. So, President
Trump just tweeted a few minutes ago, “we can’t make the cure worse than the disease.” So . . .
and he’s right. So, by this time . . . one week from now we’re gonna see people changing their
tune like, “are we overreacting?” and I-I don’t know.
JOE PISCOPO: Yeah. Dr. Greer, before we let you go . . . I know we gotta break, guys. We
gotta break, but let’s just quickly and then we need you to come back, Dr. Greer, you’re so
helpful. The-I thought it was so peculiar how this happened, when it happened, and they had that
bioweapons lab. And I don’t—please forgive me if you’re listening—I don’t mean to be
conspiratorial, but this is Dr. Greer. This is a very accomplished practicing surgeon. You think
because of the-the way this di-disease unfolded, and just the whole breakdown in structure-
infrastructure of this disease, it might’ve been developed in a bioweapons lab?
DR. GREER: Well, that’s . . . I mean I am not one of these conspiracy theorists. I’ve heard so
many—
JOE PISCOPO: No, you’re not. I got it.
DR. GREER: That’s just factual, and everyone’s saying it. It came from a scientific lab, and
then they don’t have scientific labs in China for no reason. So, whether it was intentionally
designed as a weapon or whatever it came from a lab, and, uh, this is not-this is not a normal
disease. That’s why it’s unfair to-if we had evolved over the years as humans being interacting
with this, our lungs would be able to defend it better. But this is a shock to the system. We
haven’t seen this before, so our lungs can’t handle it, you know? So . . . uh, it’s a very unusual
thing that came out of nowhere.
JOE PISCOPO: Yeah.
DR. GREER: It came out of a lab. We don’t know anything about it. That’s why we have all
these unknowns, and—

                                                                                                     4
JOE PISCOPO: Dr. Greer.
DR. GREER: Yeah, that—
JOE PISCOPO: Dr. Greer, you gotta come back, man. We appreciate it so much, your
expertise. I know-I know how busy you are, but we appreciate you jumping on the air with us.
So, please, come back as soon as you can Dr. Steven Greer, and thanks for joining us this
morning. Always great to have you with us, Sir.
DR. GREER: Sure, you bet. Thanks a lot.


                         ***END OF Piscopo 3/23 Show – 10:19***




                                                                                               5
                                 4-2 Joe Piscopo Show

In my third appearance on Piscopo, I said:
   •   There is no need, nor is their time, for randomized controlled trials on
       hydroxychloroquine. We know it is safe from decades of use. No one else was saying
       this.
   •   It is unethical to not offer hydroxychloroquine. No one else was saying this.
   •   The U.S. has to start making drugs in the country, not in China.
   •   The Fauci estimates of 200,000 deaths were based on no valid models. He was bluffing.
       No one else was saying this.
   •   The government-ordered house arrests are unconstitutional. No one else was saying this.
   •   The high death rates in New York are caused by atrocious care in Queens and Brooklyn
       hospitals. No one else was saying this.
   •   The virus patients need to be sent to the military hospitals
   •   I discussed the need for better care in nursing homes
   •   Everyone should wear a mask. Simple homemade cloth coverings are fine.
                ____________________________________________________


JOE PISCOPO: Hey, it’s Joe on the radio. Good morning. Five minutes after 8 o’clock. We
got this. Everything’s gonna be okay, everybody calm down. I know it’s a little crazy. You
watch all the negativity, and, uh, thanks for letting us have some fun this morning. We got a
great show for you today, and I’m so honored to bring to the airways Dr. Steven Greer.
Practicing surgeon pioneering how hospitals care for the elderly, right? He also became a Wall
Street analyst. How about that, and portfolio manager 20 years ago. He’s the author of the book
The Medical Advocate. Dr. Greer is the first man that you heard on any media anywhere talk
about drugs that could possibly offset the effects of the Coronavirus. Talked about Redemsivir,
talked about—this is a couple weeks ago—hydroxychloroquine, and Dr. Greer is kind enough to
join us this morning. Dr. Steven, thank you for being on the show and-and-and so we’re just
very, very privileged to have you with us this morning, Sir.
DR. GREER: Hey, my pleasure. How are you doing?
JOE PISCOPO: Well, great, but man, you were way ahead of the curve. Dr. Greer, you said it
a couple weeks ago. No one was talking about it. You talked about these drugs. I’m telling you,
man, that was great! And then, all of the sudden, they didn’t give you or me credit for bringing
you to the airways, or Frank, our producer. You know, but, uh—
DR. GREER: Yeah, welcome to my world. I’m constantly giving people on Fox tips and they
use it and they never give you credit. I should be used to it by now, but, uh—
JOE PISCOPO: Well, uh—

                                                                                                 1
DR. GREER: Just to—
JOE PISCOPO: Yes, Sir?
DR. GREER: Just to-just to be a little . . . I’m not that great. I mean, uh, people . . . you
mentioned the Wall Street job. We’re always looking ahead. These drugs were well known to
anyone who could put a little bit of effort into it, and so, uh, it just, you know, in Wall Street
we’re always looking ahead trying to predict what’s gonna happen, because if you react after the
news you won’t make any money. So, I’m always looking forward and that’s how I saw these
things.
JOE PISCOPO: Well, you were right on the money, Sir. So, tell us about redem- . . . which
drug is better? Is the hydroxychloroquine with the Z-Pak or Redemsivir; which one do you think
works better, Doctor?
DR. GREER: Okay, that’s a good question. Now, they’re all, uh . . . the, uh,
hydroxychloroquine is now an officially approved FDA drug to treat, uh, this Coronavirus, uh, so
it’s no longer controversial. Um, but when you want to answer questions of which is better
that’s going to take a big, multi-center, head to head trial. We won’t know that for a long time,
and you don’t need to know it. You don’t need to have randomized control trials for everything,
and, uh, what we have is real-world, credible data collected by credible scientists showing
prospectively that hydroxychloroquine and Z-Pak works, and so there’s no re- . . . it would be
unethical-it would be unethical to withhold that drug, uh, from use.
JOE PISCOPO: Thank you for saying that. Because if there’s an element of proof that it
shows up in a positive way, you should use it. And do we have enough of the drug—
DR. GREER: That’s how—
JOE PISCOPO: Wh-Yes, go ahead.
DR. GREER: In clinical trials if you’re testing A versus B and the, uh, option A is working so
well, they will stop the trial because it’s unethical to keep giving patients option B that doesn’t
work. So, that’s the, you know, it’s just basic clinical trial stuff. It’s absolutely correct to use
hydroxychloroquine. It’s absolutely correct for the FDA to approve it. Sorry to interrupt you.
JOE PISCOPO: No, say and is it available? Is it readily available? Are we get- . . . cause
everybody’s complaining we don’t have ventilators, we don’t have this, we don’t have that. I
want to see the drug, you know, fast-tracked to these states.
DR. GREER: The hydroxychloroquine? That’s interesting that I just saw a Wall Street report
today where they’re tracking the very generic drug makers. I think there’s plenty of
manufacturing supply, but in the hotspots of, uh, New York, uh, I don’t believe it’s too easily
available. But the hospitals can get it. So, down here in Florida where I am right now, uh, it is
available. So, I think . . . I haven’t done a lot of homework on this, but I think it’s pretty much
available throughout most of the country unless you’re in a big hotspot like Brooklyn or Queens.



                                                                                                       2
JOE PISCOPO: Yeah. Dr. Greer, how important is it to manufacture the drugs right here in
America?
DR. GREER: Oh, yeah, yeah. We talked about this last time. I said that ten years ago in an
essay. Uh, it’s-it’s, um, it’s just obvious, yeah. You’ve gotta be making the stuff here because
I’ll give you an example. Just yesterday, India, which makes—it’s not just China, India makes a
lot of our drugs, too—India is banning the exportation of hydroxychloroquine because they need
it for themselves. Well, that’s understandable except that exposes us. So, uh, fortunately China
hasn’t done that yet. I think it would lead to war or something, but, uh-uh, they could. They
could easily just say, “hey, we need the drugs for ourselves.”
JOE PISCOPO: Yeah, yeah.
DR. GREER: Medical devices . . . everything comes from China, and that’s crazy. Yeah.
JOE PISCOPO: Well, you know, we heard Senator Tom Cotton over the weekend, and he
sounded a lot like you and talking about China.
DR. GREER: Yeah.
JOE PISCOPO: And, you know, and as it stands now what do we know about China’s role in
this pandemic, Dr. Greer?
DR. GREER: Uh, well, yes. I was gonna say that is I just threw out there, sort of half-guessing
based on intuition that this sure seemed like the weapon in engineered virus, not some random
mutation in the wild, and that’s what . . . various senators are coming right out and saying that
now. That’s-that’s what, and china has a bioweapons program, which is illegal. It violates all
the rules, post-World War II rules, and they’re doing it. Why they’re doing it, I’m not exactly
sure why. But, uh, they screwed up. They’re sloppy, they’re terrible at what they do, and they
try to do sophisticated things and then, uh, they let a virus leak out which they shouldn’t have
been making in the first place. So, yeah.
JOE PISCOPO: Y-Y-You know what, Dr. Greer you’re right on the money. Thank God, you
are so on top of this. A-An-And just to be clear . . . and then, we have talked about this last time
but just to reiterate if I may, the molecular structure of this virus, the way it attacks the lungs, i-i-
it-is it man-made or did it . . . we talked about it last time, but just to reiterate: is it man-made or
was it an accident that it came out the way it did?
DR. GREER: Well, uh, I can only go by . . . I-I started guessing and speculating and so forth,
but now I believe the senators who sit on the intelligence committee and so forth, and they’ve got
more information than I do; and it looks to be genetically engineered, man-made as a bioweapon.
Yeah.
JOE PISCOPO: See, now I want everyone to hear that. Thank you for saying it, because it’s,
“oh you’re conspiratorial, Joe, oh my gosh. Now you’re being a conspiracist.” No! Th-I mean,
it was just so coincidental, and also the timing of this whole thing. And, again, Dr. Greer you-
you-you are so great, man. I gotta tell you something: we appreciate it so much. But-But are-
are the deaths being, and I say this with the ultimate respect for those lives lost but are they-are

                                                                                                        3
they overexaggerating on the deaths. Like, are they putting Coronavirus when someone had an
u-had a really severe underlining illness when somebody dies just to be sensational any more.
Am I being-Am I-Is that too dramatic when I say that?
DR. GREER: I-It’s a definite political ploy to hype this. Just this week intentionally—I don’t
even blame Anthony Fauci, I think the White House is on board—he came out with this
outrageous number. “There’s gonna be . . . there could be 200,000 deaths,” and then the next
morning—on Fox and Friends—said there would be 200,000. Well, I asked-I’ve had-I’ve had a
conversation back and forth in writing. You can read it on my website. Anthony Fauci does not
have any models to back that up. He’s bluffing, guessing, uh, and no one questions him, uh, and
they all take him as the unquestionable master; and he’s making that stuff up. So, my
estimations in my model for whatever it’s worth is less than that. Now, uh, and then right now. .
. look at the numbers that we have right now. I projected out . . . so, let’s say we get 30,000
deaths. That’s right up there on par with the regular influenza. So, this is . . . the bad news is it
is a really bad virus to certain people who seem to be susceptible, whereas others just do fine.
JOE PISCOPO: Yeah, yeah.
DR. GREER: Um. . . so, yeah. It is a weird, scary disease that we haven’t seen before, but the
matter of fact is that the total death rate is not something—in my opinion—that warrants this
absolute political overreaction across the country. The domino effect, when Cuomo does it
everyone else does it, and, uh, it’s unwarranted and its, uh, it’s . . . I think it’s unconstitutional.
There-there’s no constitutional right that makes us stay in our homes.
JOE PISCOPO: Yeah, yeah.
DR. GREER: And, um, it’s violating our civil rights. You’re seeing-you’re seeing the Seattle
Police Chief say that it’s illegal and will arrest you if you, uh, say anything about the virus being
related to China, and so our first amendment, our second amendment . . . all our civil rights are
being destroyed by this crisis. There’s people out there opportunizing on this crisis.
JOE PISCOPO: Yeah. I appreciate you saying Dr. Steven Greer, because when you think
about somebody . . . my friend . . . Brian’s a friend . . . Brian _____(s/l Killamee) is a buddy of
mine, and when we hear . . . and-and when, you know, if it’s Brian ______(s/l Killamee) or it’s
Piscopo, when you hear Dr. Fauci say this you go, “wow! 200,000! That’s what’s gonna
happen.” So, we-we say it, but it becomes a snowball effect, but you’ve been critical of Dr.
Fauci, by the way, with great respect to Dr. Fauci of course, but the two of you had that . . . you
went back and forth with an email exchange with him personally this week?
DR. GREER: That’s right, yeah. And he just confirmed what I suspected, and, uh, I mean I
know what variables are available. I know what data are available to drive the model, and I’m
wondering, like, “well where’s he coming up with his model? Because I don’t have that,” and
sure enough he doesn’t. His reply was first he tried to point the finger at Dr. Burke and say she’s
the one who did it; and then I replied, “okay, well just show me the model,” and then he stopped
replying to me, and . . . so, it’s nonsense.



                                                                                                          4
JOE PISCOPO: Oh, this is- . . . well, listen: I, so, it allays our fears a little bit, Dr. Greer, with
what you’re saying. A-And by the way, can we go from there to the ventilator shortage? I mean,
uh—
DR. GREER: Sure, sure.
JOE PISCOPO: Is that manufactured as well?
DR. GREER: Yeah, the ventilator shortage is a total distraction. It’s not an issue. Ventilators
are the last resort. They’re not even curing people. The focus should be on medications to
prevent people from . . . because assuming you are tested positive, and you have symptoms, and
you go to the hospital you should be getting one of these medications.


Here’s the point that I wrote . . . I’m the only one to say this, is I have, unfortunately, experience
of some of these Brooklyn and Queens hospitals back 20-some years ago when I was doing, uh,
clinical trials at, uh, at NYU. As a surgery resident, I would go out there and . . . they were
scandalous hospitals that, uh, over the last 10-15 years have been in so much trouble that
Governor Cuomo considered shutting them down. And then . . . and it was ultimately decided to
throw seven billion dollars at them.
So, these are not the best hospitals to be treating even routine medicine, okay? They’re so bad
they were almost shut down. So, here’s what needs to be happening: in a-in a problem like this
there’s a term called, “centers of excellence.”
Every single person testing positive should be sent, I suggest, to the Javits Center or some
military-controlled place where you’ve got qualified people who can do this, and centralize
them, and have a big, huge Javits Center treating all these people, give them the blood
transfusions, the plasma from people who’ve already had it. Give them hydroxychloroquine.
Give them Remdisivir, and the three other experimental drugs. Then, you’ll prevent the death,
you’ll take the burden off of these hospitals that can’t even do routine medicine that shouldn’t be
treating them, and that-that’s what needs to happen, and, um, I’m pounding the table on that, and
I don’t know why that’s not happening. Hopefully Trump and the military hear this.
JOE PISCOPO: Yeah, and the-they-they do, I think they sample a lot of the morning shows, so
I appreciate you getting the word out. Dr. Steven Greer, this man is one of the brightest
gentlemen out there in-in dealing with this Coronavirus, and also you’re an ex-you’re so
experienced treating the elderly, Dr. Greer. We’re seeing nursing homes being particularly hard
hit by this epidemic. What could be done in nursing homes that’s not being done now, Sir?
DR. GREER: Well, that’s funny you mention that cause I didn’t tell you to say that. Uh,
there’s already been 8 billion dollars approved early on for emergencies. So, I’ve reached out to
the White House. I’ve got a company with a very famous doctor who’s already advising the
White Ho- . . . so, we’ve got this incredible team. We already have gadgets where you can do a
remote pulse ox . . . to make a long story short, uh, I think we can immediately start using
telemedicine because doctors are afraid to go in their patients, family members . . . so, they’re

                                                                                                     5
being quarantined in these nursing homes, and even if they’re not sick they’ve been cut off from
society. So, we need to do telemedicine. We need to get them iPads, screens where they can
talk to doctors or even family members. That’s step number one, and I have a proposal to do
that, and I’m waiting for them to get back with me. But, uh . . . so, I think, uh, I . . . see, if you
are a wound care expert or any other type of doctor—
JOE PISCOPO: Yeah, yeah.
DR. GREER: —you can advise the nurses and so forth what to do. You don’t actually have to
be there. So, um, so-so that’s my . . . my recommendation is to, uh, start-start piping in some
telemedicine to these nursing homes.
JOE PISCOPO: Wow. 8:19, and we’re gonna let you go, Dr. Greer. We appreciate your
valuable time and your brilliance, Sir. Uh, but I just wanna ask you about . . . you’re a finance
expert on top of being the great doctor that you are. Do you see the economy making any sort of
comeback when this is all over?
DR. GREER: Well, not at the current rate. If they keep thinking more about their political
careers and unnecessarily shutting down states and-and industries, no. That’s-this is bad news.
But if they, uh . . . and I have a hunch Trump’s gonna wake up and change his tune, but . . . so, if
it goes beyond April, I’m not too optimistic. Uh, but, uh, yeah. It’s all up to the politicians.
JOE PISCOPO: And is it-is it okay to wear a mask to go out?
DR. GREER: Oh.
JOE PISCOPO: Huh? No mask or . . . to mask or not to mask?
DR. GREER: Yes! I forgot, thanks for reminding me. Is-Is I’ve been telling everybody to
wear a mask, and here’s—and this is not a conspiracy theory, it’s absolutely true and it’s
provable—is they’ve been lying to us in a massive propaganda campaign, literally. It’s not-I’m
not using those words lightly, to prevent a run on the stockpile for, you know, first responders,
nurses, doctors, and stuff. Well that’s an understandable reason, but you can never excuse mass
propaganda. It’s a slippery slope, and you know. They’ve been lying to us. Masks, even if . . .
it doesn’t have to be a surgical mask. You can put a handkerchief around your mouth, which is
what they’re doing out in Los Angeles now. And it works for two reasons: it prevents you from
touching your own face, and it prevents particles and droplets if you cough despite what people
say. So, absolutely wear a mask and you have to go outside to get groceries and stuff. So,
people are leaving the house, and when you leave the house put a handkerchief, a mask, anything
around your face and wear gloves at the same time. And those will do two very effective things:
prevents from spreading or contacting it.
JOE PISCOPO: Wow. Dr. Greer, this is the most vital 20 minutes we’ve done on the radio,
and we’re just so privileged to have you. The name of the book is The Medical Advocate from
Dr. Greer, practicing surgeon that works with the elderly—does great work with the elderly—
Wall Street analyst, portfolio manager. Dr. Greer, we’re just so privileged to have you with us.



                                                                                                         6
Come back again, keep us posted if you hear anything because you’re making an awful lot of
sense. Where can we find you online, Dr. Greer, if I may?
DR. GREER: You mean like social media? Yeah, I _____. I-I recently just deleted my
Instagram app because I was spending too much time on it with my golf videos, but, uh-but, uh,
just go to Healthcare Channel.
JOE PISCOPO: Okay.
DR. GREER: Healthcare Channel, or my little personal thing that’s called GreerJournal.com.
But, my-my . . . the Healthcare Channel was something I started back in ’06. It was the first ever
internet-based media platform where we interviewed experts like Dr. Fauci, and we sold it to
Wall Street for subscription. So, I would rec-for this topic you should get to the Healthcare
Channel.
JOE PISCOPO: Great, thanks. Dr. Greer, thank you. The Medical Advocate is the name of the
book as well. Dr. Steven Greer, thank you so much. Let’s talk soon, Sir, and really, really
infinite thanks for your expertise, Sir.
DR. GREER: Yeah, my pleasure. Thanks a lot.
JOE PISCOPO: Dr. Steven Greer right there. Hey, James Rosen coming up on the Piscopo—
                              ***END OF Piscopo 4 2 – 17:01***




                                                                                                 7
                                    4-9 Joe Piscopo Show

In this fourth episode, I stated:
    •   Told you so: People are now agreeing with me that the Fauci death models were wildly
        inaccurate.
    •   Fauci and others could be liable in civil lawsuits
    •   The hydroxychloroquine data is not “anecdotal” It is from well monitored observational
        studies
    •   I have heard rumor that Governor Cuomo is discouraging the use of hydroxychloroquine
        in the hospitals where we see the highest deaths. Stay tuned. This would be a big story.
    •   Ventilator shortages are a red herring concocted by political opponents of Trump
    •   The Wuhan virus was likely engineered in a lab by humans
    •   Look for Gilead’s remdesivir to be approved by the FDA in a matter of days, likely on a
        Friday


                           _____________________________________


JOE PISCOPO: Good morning, good morning. Joe Piscopo on the radio. It’s five minutes
after 8 o’clock in, uh, New York. We are the flagship station for sale of media. It’s 50,000 watts
out of New York, all around the country. Love you for listening all around the country on AM
970, theanswer.com. We are just privileged to have Dr. Steven Greer with us. This is the
gentleman that told me about hydroxychloroquine. He’s the guy that said we have a medicine to
stop this pandemic, and for the life of me I can’t figure out why-why there’s so much
bureaucracy that we have to deal with. So, Dr. Greer with respect we welcome you back to the
show, Sir. How ya doin’, Dr. Steven?
DR. GREER: Hey, great, uh, good to be back. How are you doing?
JOE PISCOPO: Well, we’re doing good and thank you! You’re the guy-you’re the guy that
talked about hydroxychloroquine, and then I got on the phone yesterday with a dear friend, Dr.
Greer, and it was a-it was a pharmacist and he said exactly what you’ve been saying. He said,
“this should be no worse than strep throat.” I’m exaggerating here a little, but it should be . . .
we should not be in the situation where we are. Now, we’re . . . Dr. Fauci predicting 200,000
deaths, and tell-tell us where the medical-where . . . let me put it this way: tell us where the CDC
and everything in Washington is going awry, Sir.
DR. GREER: Uh, well, uh, like we talked about last time—and it’s come true just since we last
spoke, sort of like I told you so—is these models is where it all went wrong. All these elected
officials are forced-their hands are tied to listen to the so-called expert because they’d be
crucified if they didn’t, and, uh, then Anthony Fauci kind of sensed that he had power of the

                                                                                                   1
world, and irresponsibly, willfully—with willful negligence—with nothing to back it up said that
there’s going to be 200,000 deaths. And that led to the extension of the government shut down
to April 30th and so forth. So, um, it’s a massive overreaction based on, uh, one bumbling idiot
named Tony Fauci, and, um, and yeah. Yeah. He should be sued by the world. There should be
a class action lawsuit: the world versus Tony Fauci for 10 trillion dollars.
JOE PISCOPO: Wait a minute, Dr. Greer, you know he is the golden boy of the press brother!
If Dr. Fauci says it, it must be true; and by the way, he’s an Italian. So, I’m hoping that the
Italian guy is right, but you-you said this from day one: he’s being so cautious. If I hear the
word, “anecdotal,” one more time, Dr. Greer, I think I’m gonna scream-I think I’m gonna be-
DR. GREER: Okay, let me address that: it is not anecdotal. He’s talking about the
hydroxychloroquine. Anecdotal is when a doctor has three interesting cases and does a case
report. We have trial after trial after trial and peer reviewed medical literature. That is not . . . he
doesn’t know what the word, “anecdotal,” means. This is solid science behind
hydroxychloroquine.
JOE PISCOPO: Wait, wait . . . Dr. Greer—we gotta get a—Dr. Greer, are you on a headphone
now or a speakerphone, Sir? Maybe a—
DR. GREER: Uh, yeah, what’s wrong? What’s wrong?
JOE PISCOPO: Yeah, well, it’s a little-it’s a little distance. You’re saying such-so many vital
things. I want to . . .
DR. GREER: Uh—
JOE PISCOPO: Oh, there’s my man! There’s my man! Dr. Greer, Dr. Greer, listen: so, no.
It’s much better when you-yes, when you’re up to the phone. So, wait . . . so, I want to make this
point, Dr. Greer, please, and I want it to-and I want it to be loud and clear on the telephone. So,
we appreciate that so very much, Sir. So, Dr. Fauci . . .has Dr. Fauci ever worked in the
emergency room? Has he ever had a patient? Has he ever been a practicing physician, Sir?
DR. GREER: Uh . . . has he ever been a prac- . . . I think he’s, yeah. I think he’s been a
practicing physician in infectious disease, but that was back in the 80s. Ever since then, he’s
been a bureaucrat paper-pusher at the NIH. So, yeah. That’s my point. A week or so ago, when
I was asking him by email about a whole bunch of things, I said, “hey, have you ever bothered to
step foot in New York to see why we have these hotspots, and that it’s the quality of care being
delivered and not, you know, the virus itself?” No. He is-he is totally removed in an ivory tower
in Washington D.C., that’s the problem.
JOE PISCOPO: Yeah, you know, and then . . . so, tell us: President Trump’s been pushing the
hydroxychloroquine. You said it first, Dr. Greer. You said it first on this show weeks ago. You
were the guy, and I said, “what is that?” and you said-and you said almost matter-of-factly, “we
have medicine for this.” In the name of God with all these deaths later, Dr. Greer, if they
listened to you we-and I-I was on the phone-phone with a dear, dear friend yesterday and he was
telling me, “Joe, this is gotten so out of hand, we can get a-get ahead of this.” How do you

                                                                                                      2
convince everybody that the president is right, and how do you fast-track those drugs to the
people that need it, Sir?
DR. GREER: Well, hydroxychloroquine is already approved by the FDA. There should be no
issue except the governor of New York has done, uh, the very unusual act of intervening.
Normally, this is a federal thing. The FDA does it, and then doctors, as a professional society,
do whatever they’re allowed to do. The state doesn’t get in the middle. Now, because of
politics, Governor Cuomo is actually making it harder to get this drug. I think in the hotspots of
these Queens hospitals, where people are dying by the thousands each day, that . . . I-I can’t back
this up, but I think a lot of them are not getting these medicines when there’s plenty of medicine
to go around, and if that’s true—and if I find that out—that’s gonna be a big story. Um, because
all of the deaths across the nation . . . it’s easy to look at the numbers, but it’s really not that
simple. It’s where these numbers are coming from. They’re being skewed by one or two
hospitals in Queens. And so, it’s very unrepresentative. The actual national death rate is much,
much lower and it’s because of the care they’re getting.
JOE PISCOPO: Look at this . . . yes, please.
DR. GREER: The nurses and all that stuff are absolute literal heroes. They’re taking their lives
in their hands. They’ve got their hands tied behind their back by incompetent governors and the
managers of their hospital who, uh, had poor quality of care conditions long before this virus.
So, um, thi-this is really . . . I wrote this medical advocate book . . . it couldn’t have been better
timing. It was an expose on what’s wrong with our American hospital system. In our big city
we have pockets of third-world care, and, uh, no one cares about them. The Democrats don’t
care about them, and . . . so, this third-world care goes on and it’s ignored; and-and it’s just one
of the many problems of our current American medical system that’s just being exposed now.
JOE PISCOPO: Well, you said it, Doctor. We . . . Dr. Greer, why do you think this disease
seems to be disproportionately affecting the minority community?
DR. GREER: Uh, biological and political—that’s a good question—biologically we’ve known
for a long, long time that these areas in inner cities and so forth, they have terrible diets. And it’s
not their fault, it’s . . . they don’t have any grocery stores, okay? It’s hard to get fresh food, so
they end up high processed potato chips, and they get obesity, and then if you get obesity you get
diabetes. So, it’s a horrible diet, and they need-they need to fix that, but then politically is, uh-
uh, these areas where they live out in the Queens area also have this poor quality of healthcare
that I just detailed, you know? So, if these-if these same patients were sent to Memorial Sloan
Kettering, you know, they wouldn’t be dying as much, I don’t think.
JOE PISCOPO: Wow. Dr. Steven Greer. This is the man who told us about
hydroxychloroquine and the Z-Pak weeks ago. Weeks ago, he said, “we have it,” and now
you’re telling us, Dr. Greer, that it’s FDA approved and I don’t know why they . . . and I’m so
tired of hearing—and correct me if I’m wrong, Dr.—yes sir, no, no, I’m . . . go ahead, please.
DR. GREER: I have another update. Remember that Gil-Remember that Gilead drug
Remdisivir?

                                                                                                      3
JOE PISCOPO: Yeah.
DR. GREER: There’s breaking news that only these Wall Street folks like I know about, but
the clinical trials have been expanded and changed. To make a long story short, it looks like
there’s a lot of promise, and don’t be surprised within a matter of days, it’s the much stronger
anti-viral drug approved. So, that’s the big update there.
JOE PISCOPO: Is it Remdensivir? Is that the drug you’re talking about, sir?
DR. GREER: Yeah. The experimental drug by the company Gilead called Remdisivir. The
trails are being expanded and changed, and it looks like, uh, they wouldn’t do any of that if the
drug were failing. So, the drug’s clearly working. It’ll be on the market soon.
JOE PISCOPO: You know, Dr. Greer, I wish you were down there at the White House, cause
the president, Peter Navaro, they know exactly-they’re saying exactly what you’re saying. You
could save so many lives. All I keep hearing about, and I’m on fire this morning, Dr. Greer,
because after talking with you, after talking to my friend yesterday who knows exac—he sent me
the papers—he sent me how people are going to emergency rooms and they’re giving them
Tylenol, and then they’re sending them back home, and saying, “oh, you’ll get better with the
Tylenol.” That’s almost criminal, is it not?
DR. GREER: Uh, yeah. I mean I haven’t done my homework on that. That’s my hunch, and if
you’re telling me that’s the case, it would not surprise me. It would not surprise me if you go to
Elmhurst Hospital, Wycoff Hospital where they’ve got 1,000 people dying a day that they’re not
getting hydroxychloroquine. I-I-It wouldn’t surprise me.
JOE PISCOPO: Ugh. And ventilators, they keep talking about ventilators. It seems to me like
a political catchphrase. “We need ventilators here, we’re gonna ship the ventilators there.” 86%
of the people who go on ventilators—my buddy told me—pass away, Doc. I mean why aren’t
they-shouldn’t they be crying for these drugs that you keep talking about?
DR. GREER: Yeah. Yeah, I was the person who said ventilators are a red herring, a distraction
of the political game. How can we blame Trump and all that stuff. The ventilators are too late.
By the time you’re on it, you’ve got acute respiratory distress syndrome, and, like you said, 86%
die. That’s not gonna solve this. We need to get millions and millions and millions of doses of
these drugs out to everybody, and then, of course, a vaccine.
JOE PISCOPO: And, Dr. Greer, we appreciate your valuable time, Sir. We always appreciate
you being with us, Dr. Steven. The molecular structure of the drug—and forgive me, I’ve asked
you this before, but just to reiterate—it comes out of Wuhan, out of a biolab. It-It, listen, my
street sense tells me that it was man-made, and maybe accidentally got out. Your thoughts on
that, Sir, please?
DR. GREER: Well, uh, I-I think there’s no doubt if . . . I-I have no, you know, I’m not at the
CIA. But ask our own senators that sit on the intelligence committee, there seems to be no doubt
that it came from the laboratory, not some random wild mutation. Now, why it looks to be a
brand-new virus is because there’s no immunity by anybody. So, we get the flu and other

                                                                                                    4
diseases every year. So, a large portion of us are immune. This is such a new virus that its being
so severely attacking people. So, it looks like a brand new virus, yes.
JOE PISCOPO: Uh, Dr. Steven Greer, the name of the book is The Medical Advocate. The
Medical Advocate. You know, Doc, before we let you go, Sir, Elmhurst Hospital, the good folks
of Queens. So many people, the 779 people that passed away. Y-You—and I don’t want to be
overdramatic here—but you really have a way that you can stop this, and that is instead of
crying, “ventilators, ventilators,” whining about everything, get the hydroxychloroquine with the
Z-Pak to these people early on, and within the first five days, correct?
DR. GREER: That is right. That is right, and, again, I don’t know if that’s not happening. It
wouldn’t surprise me if it’s not. So, if you can find out that would be wonderful. I-I don’t know
if these sick patients are getting that or not. Um, and if they’re not they should be. But, uh, you
know, Governor Cuomo is putting extra hurdles and hassles into prescribing it. We know that
much. Normally it’s just the doctor’s decision. He writes the prescription, you go get it at
Walmart or something. But, uh, there’s a lot more hassle to get it now, and so . . . and it’s not
that case in other states. It’s a unique thing to New York, and that’s the city where they need it
the most. So, you know, months from now you’re gonna see story after story of how this thing
has been handled, and you said criminal. Yeah, people are dying because of this
mismanagement. That’s-that’s not good.
JOE PISCOPO: Yeah, a-and social distancing: has it been effective? Would we-would we
flatten the curve so—
DR. GREER: Alright, alright.
JOE PISCOPO: Please.
DR. GREER: Okay. So, because these models were wildly wrong, guess what they’re trying to
do as of yesterday at the briefing. They’re saying, “well, the reason the death rates are lower is
because you Americans are so great, and it’s the social distancing.” No, that’s not true at all.
The models were wrong to begin with. They, you know . . . so, the soci-there is no evidence at
all that the social distancing is the reason the death rates are lower now than they expected. So,
uh, it makes common sense that yeah, it’s probably not hurting, but at what expense? It’s
shutting down the economy, I mean . . .
JOE PISCOPO: Yeah, do you think that because if you can get these drugs to the people early
on, we could pretty much open up America to use the president’s terms. If we just got these
drugs, and that would be-it would be safe to—
DR. GREER: Yeah, here’s how—
JOE PISCOPO: Go ahead, Sir, please.
DR. GREER: Here’s how-I think this is going to happen, but if I were hypothetically the. . .
you do a rolling out of the low-risk areas, and you start out with tests, experimental openings of
certain businesses, and every person get a rapid five-minute test. So, you test them and you do it
in low-risk areas, and if that goes well then the next week you go to a little higher risk, and then

                                                                                                   5
the next thing you know, people in Manhattan are allowed to go back to work if they get tested
negative. And that-that-so, that’s how you do it, and-and then widely distribute the-the
medications for people as prophylactic, preventative measures and all sorts of things. Every
nurse, every hospital employee should be on it as a preventative measure.
JOE PISCOPO: Dr. Steven Greer. What about, before we let you go, the immunoglobulin,
what is that? The IG, is that by an intravenous feed, is that right? That helps as well, yes?
DR. GREER: As more people recover, they are walking drug factories. They have, uh,
antibodies in their systems that fights the virus, which can be harvested and then given to, uh,
sick patients. So . . .
JOE PISCOPO: Wow, this is amazing. And Dr. Fauci, uh, maybe it’s-it’s just . . . we’re
getting a little too clinical, we’re getting a little too anecdotal, it’s time to take action. Yes, Dr.
Greer?
DR. GREER: Yes, yes. I would say so. I forgot to mention something. You need to do an
Anthony Fauci imitation, that’s the next thing you need to work on.
JOE PISCOPO: I’ll work on my Tony Fauci. Oh, please. That’s-That’s a great idea. Hey, Dr.
Greer, you are ahead of the curve, brother. Man, I’ll tell you what, and you can check out AM
970 theanswer.com and you could get the audio of Dr. Greer with us weeks ago. He’s telling us
exactly how to beat this thing. My friend, my dear friend whom I love, a mentor of mine told me
exactly what you said. Dr. Greer, stay close please, Sir. Keep us posed and thank you for being
the-the . . . and by the way, the book you gotta get from Dr. Steven Greer, The Medical
Advocate. The Medical Advocate. Dr. Greer, God bless you, man, and thanks so much for joining
us always.
DR. GREER: Hey, my pleasure. Have a good day.
JOE PISCOPO: Yes, indeed. Oof. 20 minutes after 8 o’clock. We got the answers. We got
the answers, we can settle this whole thing. Roger Stone is coming up momentarily. Right now,
Debby DuHaime is out there on the roads checkin’ out traffic on AM 970 The Answer.
                                ***END OF 4-9 Piscopo – 15:36***




                                                                                                          6
                                     5-4 Joe Piscopo Show


In my fifth appearance on Piscopo, I said:
   •   Governor Cuomo’s policy that forced nursing homes to accept patients with known virus
       infection is tantamount to manslaughter. No one was saying this at the time.
   •   Also, Cuomo’s policy to restrict hydroxychloroquine also stigmatized the drug. Doctors
       are not giving patients these drugs. No one else was saying this either.


JOE PISCOPO: 877-970-2999, you can call in any question you have. Uh, this gentleman is,
uh, Dr. Steven Greer, practicing surgeon pioneering hospitals care for the elderly. He also
became a Wall Street Analyst and Portfolio Manager 20 years ago. Author of the book, Rules to
Stop Radicals, alright? So, you could have your health or your finance questions answered by
Dr. Greer. 877-970-2999. Hey, Dr. Steven, welcome back to the show!
DR. GREER: Hey, good to be back.
JOE PISCOPO: Well, you are the man. You are the man. You are so ahead of the curve. I
got to tell you right now—and-and I’m telling you—everything that you talked about, Dr.
Greer—and I keep giving you a shoutout on the program, and I did-as I did today—you talked
about—and we played the audio, uh last week, played the audio—of you just saying very
casually, “oh, we have-we have some drugs for this virus.” And you said Rem-Remdisivir. You
said-you talked about hydroxychloroquine and Z-PAK. You were there . . . what is going on
with the government? What’s going on? Why are-Why did you know everything that we’re
finding out about two months after the fact, Sir?
DR. GREER: [Laughs]. Well thank you. That’s very kind of you. Um, well they knew about
it. They just don’t talk about it. I don’t know-I don’t know, but, you know, people in the
business who invest in stocks, uh, related to drugs . . . they-they knew about it. Like, and that’s
what I do. So . . . uh, I-I guess the Wall Street people . . . uh, you know, I think the smartest
analysts in the world aren’t from the CIA. They’re from-they’re from Hedge Funds. If you want
to-if you want to have the CIA run well, just go to-go to Steve Cohen’s Hedge Fund and pick
them.
[Laughter]
JOE PISCOPO: Wait-Wait . . . Wait a minute, yeah. You can give us some stock tips. We’re
gonna go to you with some stock . . . c’mon, Doc, we’re ready for it. I mean, but you’re a-do
you-is . . . yeah, go ahead, please.
DR. GREER: I’m-I’m sorry, Remdisivir got approved on Friday, the same day I said it would.
Cause the FDA always approves stuff on Fridays, so . . . I got that right. I don’t know what the
stocks will do today. The whole market is down, but, uh, we’ll see-we’ll see.


                                                                                                   1
JOE PISCOPO: You said . . . March 17th you said the FDA could approve the Gilead drug, uh,
Remdisivir, tomorrow—on Friday—and they did. You knew that. But why is it, Doc . . . and
then I’ll-I’ll move on from this, cause again I want to give you accolades and I can’t say it
enough. And if you’re listening, we’re talking to Dr. Steven Greer, a gentleman that talked to
me back-a couple of months ago already, March 17th, roughly six weeks-a month-two months
ago almost about that they have drugs. And then I called a friend, Doc. I called a friend who’s
in the pharmaceutical business. He goes, “yeah, man.” He goes, uh, he goes, “we knew all
about this.”
Why-Why . . . it just feels—and forgive me for being conspiratorial here and being Ne-New
Jersey-New Jersey neurotic, you know, I’m just, like, I’m just questioning everything—why
won’t they jump on this? It’s like they don’t want to find a cure, Doc. What are they-what are
they-why are they holding this up? Is there a financial reason for this? Is there a political reason
like I suspect for this, Dr. Greer?
DR. GREER: Yes, yes. All of those. That’s the topically . . . we were sort of speculating about
this last time and I didn’t know the facts. Now we know. I looked into this by calling some
hospitals. I got the CEO of one of the Queens Hospitals on the phone, you know, and obviously
spoke to a nurse. But then-then making YouTube viral with a nurse spilling the beans about
what it’s like going on, and then YouTube removed it.
So, uh, these death rates, uh, coming from New York are many times greater than any other big
city. There’s no biological explanation for that. It’s not like the people in New York are
suddenly more susceptible than the people in Miami or L.A.
So, there’s two things going on: number one, they’re flat out inflating the death rates. It’s a fact.
We know this, that any . . . they’re being encouraged to write “Coronavirus” as the cause of
death even if they’re not even tested. Okay? Why they would want to inflate those numbers is
up to you. We can speculate.
Um, now about the drugs. They are not . . . this is my worst . . . this is what I suspected, and it-
and it-and it’s just something terrible, is the patients are not getting hydroxychloroquine.
They’re laughing at it. They’re not-they’re certainly not getting Remdisivir. That’s been
available the whole time. It just got approved by the FDA, but you still could’ve gotten it on
compassionate use. So, when you go into these bad hospitals in the Queens, and Brooklyn, and
so forth they’re not giving medications. They’re going through the motions, and then they’re
putting them on a ventilator just to say they did it. And those ventilators, if you don’t monitor
them, will hurt your lungs. Sure enough, they’re blowing out the lungs like over-inflating a tire.
JOE PISCOPO: Wow.
DR. GREER: And they’re killing people-and they’re killing people.
JOE PISCOPO: Oh, Jesus.
DR. GREER: A-A-And it’s a disgrace. It’s manslaughter. It’s literally manslaughter.
Somebody needs to go to jail for this.

                                                                                                       2
JOE PISCOPO: Jeez, a-a-and is it . . . somebody said, “yeah, you’re right about the
ventilators.” They kept saying ventilators, ventilators, and after-that was after you and I chatted,
Dr. Greer, and I’m saying no, don’t be screaming and whining about ventilators, be-talk about
drugs, let’s get to drugs. Let’s get some kind of drugs that are out there on the market already.
Is-Is-Is a Z-PAK thing . . . you know, that Z-PAK thing, is that better than a ventilator, perhaps?
DR. GREER: Well, that’s just a component. They found giving it along with the
hydroxychloroquine. One is the Z-PAK will prevent, uh, bacterial pneumonia. The
hydroxychloroquine will prevent the cytokine storm, and it’s-it’s the best thing, but-but better
than that is an anti-viral drug, like Remdisivir, because, you see, it was approved only for really
sick people, you know, on the ventilator. But if you give it earlier on you can probably cure
everybody. So-so, that is really good news.
Look for Remdisivir to be approved in further studies in a pill form for millions of people to
take, you know, before they’re sick, you know, and in the hospital. So, that will help the
country. If in three months, you know, when the-they are afraid the fall flu is gonna come back
and all this, if we have a pill that can treat people that’s gonna really help, uh, open the country
up. And we’ll get more drugs like that, too. There’s a few more in the pipeline, so . . .
JOE PISCOPO: And I understand the clinical tests and the anecdotal information. I
understand all that, but, man, if they listened to you-if they listened to you when this first thing
started, how many lives could’ve been saved, uh, Dr. Greer? I really-I really, uh, appreciate your
expertise, and also what you’re saying about the inflated deaths. I want to stay on that, because
you know what? I’m tired of being bullied by politicians.
DR. GREER: Yep.
JOE PISCOPO: I’m tired of being bullied by the medical arena, and tho-you know, the
official, you know, “scientists.” When I’m talking to you and I’m hearing common sense, and
then I’m vetting what you and I chat about with friends in-in the medical, uh, you know,
institutions around the country, and who have healthcare, uh, companies themselves, and they’re
saying exactly what you said. And then I read this article that I retweeted this morning, uh, from
the National Center for Health Statistics, its from the CDC, and it said, indeed, that they made-
they might’ve, uh, inflated the numbers and were more like at . . . and one death is too many,
surely, but we’re more at 37,000 than 70,000.
DR. GREER: Yes.
JOE PISCOPO: That makes me crazy, because they’re just trying to scare us, aren’t they, Doc?
DR. GREER: Uh, you know, you can make your own speculation. By inflating the numbers,
what did Governor Cuomo get out of it? Well, he gets power of putting you under house arrest
for sure. It helps justify his causes and he doesn’t look like an idiot, and maybe there’s some
federal funds they’re angling for, or all of the above. I-I don’t know, but they’re doing it. It’s a
fact. The doctor-the doctors are getting death certificate forms, and they’re saying, “hey, if you
have any doubt at all just write Coronavirus.” Even if-they haven’t even been tested, okay? It’s
a scam. It’s a joke.

                                                                                                       3
JOE PISCOPO: Yeah, well, Doctor-Doctor—
DR. GREER: And you can—
JOE PISCOPO: Yeah, no. Yeah, I hear what you’re saying. Dr. Burkes herself said . . . yeah,
go ahead.
DR. GREER: Uh-huh. I—oh, I’m sorry—I was just going to say I mean, look at the chart. The
chart of New York deaths is hundreds of times greater than any other big city. It just doesn’t
make any biological sense. These are government bureaucrats in New York. You can’t even
trust their-their death numbers.
JOE PISCOPO: Wh-What about the de—
DR. GREER: You know, I’m sorry, you were saying Dr. Burke?
JOE PISCOPO: —no, an-and then the de- . . . and, yeah, Dr. Birx said exactly what you’re
saying, too, you know, about the-about they just are mislabeling the deaths. But we’re seeing a
lot of deaths in nursing homes especially in New York. Wh-wh-wh-what happened? What
could we be doing differently? Wh-How did we get hit so hard in nursing homes, and why
wasn’t anybody aware of this, Dr. Greer?
DR. GREER: Alright, well see . . . I-I ab-in my clinical practice I do a few things. One of them
is because 20 years ago I did research on it, and it’s a weird little specialty I have, and I deal with
chronic wounds, bedsores. Those happen to be nursing home patients. So, I got into the field
and de-I noticed . . . a-and nursing homes, people don’t understand, they’re not really hospitals.
They’re just . . . legally, they’re just apartments that have assisted living, food service, I mean . . .
so, you know, they’re not hospitals.
The nurses, they’re not capable of dealing with an infectious disease problem, and Governor
Cuomo, to-to show that the hospital rates were going down or whatever bureaucratic idiotic
reason, forced infected people from the hospitals into the nursing homes. Of course they spread
them. Now, the total number of all New York deaths is at least . . . 25% of all of those is from
nursing homes. They-They are slaughtering people because no-a-a-and because the news
doesn’t report on it until recently. And that’s the manslaughter. If you can intentionally send a
deadly virus into a nursing home knowing it’s gonna kill other people, someone’s gotta go to jail
for that.
JOE PISCOPO: Yeah. It’s in-it’s inexcusable. Also, they had the beds at the Javits Center.
They had the beds on the United States Navy Ship, the Comfort, they came in. And a friend of
ours who came on to share from, uh, Monmouth County, Shaun Golden, said why didn’t they
take the veterans out of these homes or the old people out of their homes and put them on these
ships where they had room?
DR. GREER: Yep.
JOE PISCOPO: I mean everything is so . . . a-a-and your book, if I may, Dr. Greer, The
Medical Advocate, you expose the problems of the hospital sys-system itself—which now seems

                                                                                                       4
like child’s play and mild compared to what we’re seeing in New York—but how can our
hospitals learn from what the heck happened as we go forward, Sir?
DR. GREER: Uh, well, it’s a unique New York problem. I don’t think—I haven’t heard about
it—that’s it’s happened like this anywhere else. So, these horrific, idiotic moves made by the
state of New York hopefully is isolated to New York. But, in general, there’s a whole bunch of
problems. Yeah, just read my book. I mean, even before this stuff happened we had a really
failing healthcare system, and, um, we’ll talk about that some other day.
JOE PISCOPO: Yeah, cause, man . . . any ideas. But, like, if you feel, h-what do we do going
forward? We’re gonna get out there. We’re gonna get out and about. People are restless. I-I’m
looking around and people are out anyway. What can we-what can we do to make sure that we
don’t get sick, Dr. Greer?
DR. GREER: Uh, well by now we pretty much know that the virus is not that-if-if you happen
to . . . I-I think it’s a genetic factor. Some people have a switch, a gene somewhere that makes
them really su-susceptible. But the vast majority of people it’s like a common cold at the worst.
So, I wouldn’t worry about it. You can’t control the . . . okay. If you’re elderly, have immune,
you know, risk, stay away. Self-quarantine yourself. That’s the main priority. I wouldn’t focus
on the masses of 350 million people. They don’t need to worry about. I-If you’re sick, elderly,
etcetera, etcetera, self-quarantine yourself.
Uh, and then if you do get it make sure you have a competent doctor, uh, who’s-who’s willing to
give you medications. Don’t just sit there and wait ‘til you get sick and have to be on a
ventilator. So, insist and demand that you get the medications.
JOE PISCOPO: Yeah, and tell me about this, um, the antibody test. The regular test. How
many tests? Do they know what they’re doing? You see, I’m so confused. I mean, Dr. Greer,
you’re the only guy making sense. H-What do we do? Do we go-Do you get the antibody test?
Or do I gotta take the saliva test? Do you have to get them both? Do you have to get one or the
other? Is there one test we can get that will settle all the problems, Dr. Greer?
DR. GREER: You’re not the only one confused, because there’s not a good answer to that. So,
um, right now the little Point-of-Care Abbott test that you can prick your finger and get a result,
that’s, um-um, pretty good, but it’s limited in supply. Uh, then, if you wanted to wait two days
you just get the nasal swab and it goes off to a central lab like Quest or Labcorp.
JOE PISCOPO: Oh.
DR. GREER: That’s pretty reliable. That’ll just tell you whether you have the virus on you, uh,
you’re actively getting the virus. The, uh, and then Roche just today got approval for . . . now, in
general, an antibody test that you’ve already had it, and that’s why you have antibodies in your
blood. That means you’re probably immune to it b-based on how biology works, okay? Some
people are saying, “oh, it doesn’t mean you’re immune.” You’re probably immune to it, okay?
So, if you get a positive antibody that’s a good thing. That means you could go back to work. I
would start doing that with healthcare providers, people on the front line, and all that sort of
thing so they don’t have to worry. Um, and then the virus test from your nose or whatever just

                                                                                                    5
says okay, stay home, uh, don’t go to work. But we’re not going to be able to do that for
everybody, nor should we. We don’t need to. The virus, we now know, is not nearly as deadly
as we thought. I think everyone in the vast majority of the country can go back to work, and
then, um, the herd immunity, like Sweden, will happen.
JOE PISCOPO: Yeah, yeah.
DR. GREER: So, there’s-there’s no evidence, despite that aging, failed former scientist named
Tony Fauci, that social-social distancing has done anything. There’s no evidence that it’s done
squat. A-And so—
JOE PISCOPO: Alright. Okay, alright. You know what? Look, Doc, you—
DR. GREER: And by the way-by the way—
JOE PISCOPO: Yes, sir. Yes, sir?
DR. GREER: When Brad Pitt did his impersonation of Tony Fauci—
JOE PISCOPO: Yeah?
DR. GREER: —you know what that told me? He’s part of the far-left, Democrat operation or
else they wouldn’t have made him look so good. That was the-the-the, you know?
JOE PISCOPO: Doc, you know, listen . . . I-I-I don’t have an argument for you. A-And before
we let you go, Doc, I know you’re-you’re a finance expert as well. How do you think this, uh,
this-how will our economy hold up? When will we recover, Dr. Greer? What do you thinking,
Sir?
DR. GREER: Uh, alright. Boy, the social safety nets are completely gone. States are broke
and people are not even getting unemployment. At least back in 2008 people got unemployment.
Those $1,200 checks are finally getting out there. The paycheck protection loan has been
squandered by big business. It’s a joke. So, they had better turn this economy around in the
month of May. 30 days from now maybe we’ll talk again, because if unemploy-today’s
unemployment’s gonna be like 20 billion jobs lost. If it’s not better in 30 days, Trump just made
himself a one-term president. Sorry, he did.
JOE PISCOPO: You think-You think so? Yeah, yeah, yeah, you know I—
DR. GREER: It’s like his base-his base is here in Florida, Ohio. Those people are the ones in
food lines, okay? This is like the Great Depression, the Dust Bowl, except we have modern
vehicles. This is really bad, and it better turn around in about thirty days or else Trump is not
gonna get the vote. Remember he barely won the state of Florida and Ohio and so forth. He’s
not gonna win that again if people are broke, you know?
JOE PISCOPO: You know, Dr. Greer we appreciate your expertise. We appreciate you being
with us. Come back soon. Yeah, let’s talk soon, uh, because everything you’ve said comes to
fruition. I don’t know. I think the President is gonna win it, but I understand, uh, you know,
how some of us have access to our doctors, but most of America does not, and most of America

                                                                                                    6
can’t even get food. So, uh, I hear ya. We hear ya loud and clear, Sir. But please come back
again. By the way, the name of the book is Rules to Stop Radicals, The Medical Advocate. You
gotta Google Dr. Steven Greer. We appreciate it so much St-uh, Dr. Steven, and God Bless You,
and we’ll talk soon, Sir.
DR. GREER: Hey, great. Thanks a lot. Bye.
JOE PISCOPO: Thank you. Pandemic 2020 has been sponsored by Bou—
                         ***END OF 5-4 Piscopo audio – 16:17***




                                                                                            7
                                     5-12 JOE PISCOPO SHOW


ANNOUNCER: This is Pandemic 2020 on AM 970 The Answer Special Report, with your
host, Joe Piscopo, brought to you by Balance of Nature: helping your body heal itself.
[PREVIOUS SHOW RECORDINGS]
This week i-it’s going to get bad.
Well, we’ve never had a threat like this, and the coordinated response has been . . . there are a
number of adjectives to describe it . . . impressive, I think, is one of them.
ANNOUNCER: Stay on top of this fast-breaking story. What’s going on with work, travel,
medical, food, real estate, exercise. Get the latest breaking news right here with your host, Joe
Piscopo.
JOE PISCOPO: Hey, it’s Joe on the radio. Good morning! Happy Tuesday. You’ve got this-
you’ve got this, and we’ve got Dr. Steven Greer for you at, uh, five minutes after nine o’ clock
on this Tuesday, May 12th. Great to have you with us. Any questions that you have, 877-970-
2999. Uh, this is the man that was ahead of the curve. He’s a practicing surgeon pioneering how
hospitals care for the elderly. He also became a Wall Street Analyst Portfolio Manager 20 years
ago, believe it or not. He’s the author of the book Rules to Stop Radicals. Now you can ask your
health or healthcare questions, or, you know what, finance questions, too, with Doctor Greer.
877-970-2999. Hey, Doctor Steven, so great to have you back on the show. Welcome, and, uh,
how are you doing this morning, my friend?
DR. GREER: Hey, great. Thanks for having me back.
JOE PISCOPO: You’re the man. You are so the man, Dr. Greer. I gotta tell you. I got, right
here, and . . . I know, give us a call and we’re gonna get into the issues of the day and what’s
happening. Dr. Greer, we-and we play the audio . . . when we talked about—and we talk about
this every time we chat—when we talked about the Coronavirus, “oh, COVID-19, oh my God,”
and you said, “Joe—” and you said it in a casual tone, “we have drugs for that.” And you talked
about remdesivir. You talked-you were the first to talk about it, Dr. Greer, and you were the first
to talk about hydroxychloroquine and Z-Pak. You were the first. And the question is this, Dr.
Greer: why, when everybody was yelling for ventilators, ventilators, ventilators, when they
should’ve been—and correct me if I’m wrong, sir—listening to you and-and getting the medicine
for these poor people, right?
DR. GREER: Uh, yes, yes. Um, the-the . . . very few medical doctors understand how to use a
ventilator. I-It’s a specialty that ICU doctors with trauma surgeons have to do. I happen to have
done that training at, uh, Jackson Memorial in Miami, and Bellevue, you know. So, I know that
ventilators are tough to use, and, uh, they can blow up and then, uh, hurt the patient. So, I saw
right away, like, “woah. You know, ventilators aren’t some cure. They’re your last-ditch use.”
And, sure enough, we’re now hearing that what they’re doing in these high death rate hospitals is
going through the motions, because it’s so politicized. Putting people on ventilators to say they
did it, when you’ve got interns or people who don’t know what they’re doing and they’re
harming them. Uh, and so the ventilators are a red herring, a distraction, and the only way to get
around this virus is to cure it with a drug, and then eventually come up with a vaccine. Um, and
so-so those are the . . . and, fortunately we’ve made a lot of progress there. We, of course, got
the antiviral, remdesivir approved and-and others-a couple others in the works. Um, so-so that’s-
that’s the way to get around this, because it is a, uh, it-it-it’s not a normal virus, and, um, i-if you
want to talk about that now we can transition into that. I-I don’t want to, uh, cut you off here,
but there are some other—
JOE PISCOPO: No, no, no. No, it’s true. It’s true, but, you know, lemme just-just to un-if I
could just stay on the hydroxychloroquine—
DR. GREER: Sure.
JOE PISCOPO: —and the remdesivir. I-I talked to my personal doc, and I said, uh . . . it was a
great guy, and just-just very, very astute as an M.D. I said, “if I, God forbid, I’m gonna go out
and get this COVID-19, do you have the drugs?” He goes, “Joe, they’re almost impossible to
find.” I mean, so, all the sudden my-my conspiratorial mind goes, “well, are they holding it back
for a reason? Because the hydroxychloroquine doesn’t cost anything. Remdesivir, I understand
because it-it’s expensive and that sort of thing. But are they keeping it back? What-What’s
going on here, Dr. Greer?
DR. GREER: Yeah. In New York it got politicized. Cuomo took the opposite stance because
Trump supported it. So, they are laughing at, mocking the use of hydroxychloroquine. So, the
patients going in to Elmhurst, and Wykoff, and all these high death rate hospitals and other
places—
JOE PISCOPO: Yeah, no. Yeah.
DR. GREER: We’re not . . . I have found _____*4:31. There’s a lot of YouTube, uh, videos,
uh, for different people . . . they’re not getting the drugs, um, which is a crime. Um, and-and
then, you know, uh-uh-uh, Governor Cuomo’s handling of the nursing homes to send infected
elderly back to nursing homes knowing full well that those facilities were not capable of
handling it, um, is-is a crime as well. And that-that’s a growing scandal every day. C-Cuomo
reversed his policy on-on that yesterday or the day before.
JOE PISCOPO: Yeah.
DR. GREER: And-And-And that’s gonna be, uh, his-his downfall is he-he-he knowingly killed
thousands of elderly with his stupid policy.
JOE PISCOPO: Yeah. Well, you’ve been saying that the U.S. Attorney should investigate
what happened in terms of those nursing home deaths?
DR. GREER: Yeah. The only, uh, _______*5:18 with the real authority to do this is the
Southern District U.S. Attorney, and, uh, after you and I spoke, one day later, um, people out . . .
I-I-I had been . . . I forgot to look for _____*5:33. Some official in Long Island called for that,
and then there’s the-the, uh . . . state-New York State Assemblywoman—she’s a Republican—
and she was on Tucker Carlson two days later after we spoke for—
JOE PISCOPO: Yep, yep. Yep.
DR. GREER: Yeah, the U.S. Prosecutor really needs to look into this, because it’s not politics.
It’s now manslaughter. So, you know . . .
JOE PISCOPO: The assemblywoman, Nicole Malliotakis, uh, she’s a friend of the shoe and
she’s been all over this, Doctor. You’re right. And before we talk about the different kind of
virus, I gotta ask you this, man . . . I see the phone calls, hold for a second. 877-970-2999. This
is the man. This is the man. Two months ahead of the curve, Dr. Steven Greer. I-So-So, you
know what I did, Steven? I-I like . . . I saw this plandemic, uh, video, you know what I’m
talking about?
DR. GREER: Mm-hmm.
JOE PISCOPO: Oh my gosh, and it starts saying all these things and it goes up against Dr.
Fauci, and I know how you feel about Dr. Fauci, and then the Italians got mad at me because I
started sayin’ something about Dr. Fauci. I put this video out, “Joe you can’t go up against Dr.
Fauci.” Let me ask you about this video that’s out there.


                        ***END OF 5-12 Piscopo audio Part 1 – 6:40***
                          ***START OF 5-12 Piscopo audio Part 2***


JOE PISCOPO: Uh, is-is-is it conspiracy based, the plandemic? It goes against everything-
everything . . . and the question is this: why do they keep censoring this plandemic video, Dr.
Greer?
DR. GREER: Well, I-I haven’t watched all of it. I watched about five minutes of it, bits and
pieces and then I watched, uh-uh, videos meant to fact-check it and so forth. I think I know
what’s going on. Um, unfortunately the video was made by a guy who’s not very good at
making documentaries and it looked like a Saturday Night Live parody. It was really silly, and-
and it did a dis-it did a disservice to—
JOE PISCOPO: Maybe that’s why I liked it, yeah. Yeah.
DR. GREER: Yeah, and, uh, it seems a little kooky, but I got to tell you all Ph.Ds are kooky,
okay? So she’s part of the course. Now, what I-what I gleamed from that is-is-is now it’s
proven, and it’s out—I’m gonna tell you about it in a second—is the United States . . . and-and I
didn’t say this earlier, because I’m not crazy. I don’t want to take on _____*1:00 agencies, but I
can now say it because it’s out there in Newsweek . . . is the United States funds two—at least—
two labs in the United States, Fort Detrick and another one, and then we fund the Wuhan Lab.
The infamous Chinese Wuhan lab. We fund that with our tax dollars to create-to create man-
made, dangerous viruses, okay? Now, they don’t qualify as weapons. Anthony Fauci, in a 2011
op-ed in the Washington Post said, “oh it’s all in the name of developing better drugs.” Uh, it’s
comported logic, but it’s highly, highly controversial. Uh, just last week the Washington Post
had a Harvard and Johns Hopkins guys saying we shouldn’t do this kind of research. And, so,
Anthony Fauci’s lab—without a doubt—funded the Wuhan lab which engineered this virus, and
that’s why I got . . . in-in-in forty minutes he’s going before the U.S. Senate to testify, and I want
to see if anyone has the guts to ask him that, okay?
JOE PISCOPO: Woah.
DR. GREER: And—
JOE PISCOPO: Yeah, cause we gave 3.7 million dollars to the Wuhan Institute of Virology.
Yeah, uh-and I-I-and I-______*2:06, uh—
DR. GREER: There’s . . . look—
JOE PISCOPO: Go ahead, please.
DR. GREER: Yeah, now coincidentally that was going on for years at least since 2011, but in
2014 Obama shut it down. Why? What happened in 2014? Ebola. Ebola is another one of
these viruses that was, uh, engineered okay?
JOE PISCOPO: Right.
DR. GREER: So, Obama . . . [Laughs]. I don’t know why I’m laughing.
JOE PISCOPO: Because Ebola as it-Ebola as it was, correct me if I’m wrong, Dr. Greer, Ebola
as it was wasn’t that contagious, but they tinkered with it a little bit.
DR. GREER: Yeah, yes, yes. That’s not conspiracy, okay? So, that’s why-that’s why, uh . . .
and then-and then, probably unbeknownst to him in ‘017 when Trump got in, uh, Fauci probably,
uh, pressured him and so forth, whatever. They got the program back and running, okay? And
this was a clueless Trump administration who was letting the COVID come in, and you know, do
I. So-So, I mean, they took advantage of a-of a president who’s distracted by, uh, the Russia
hoax and all this stuff, and they knew they could get away with it. So, Fauci opened up his pet
project again under the nose of Trump knowing he could get away with it knowing that Obama
shut him down in ‘014. This guy . . . read the 2011 Washington Post op-ed. I gave it to your
producer, um, and then the Newsweek article that came out last week. This is in Newsweek, this
is in Washington Post, this is not . . . so, you started off talking about ‘Plandemic.’ That video is
a little shaky. Well, we don’t need the video anymore. Just read the op-ed. It’s right there.
JOE PISCOPO: Oh, man. And, by the way, just full transparency to my Italian-American
friends, Dr. Fauci is welcome on the show any time. I mean, really. He can come on the show
any time, but he’s busy now. He’s testifying-testifying, whatever he’s doing down there in-in,
uh, in the, uh, in the Senate. And by-by the way, Dr. Greer, before we go to phone calls:
different kind of virus. Corona-COVID-19 is a different kind of virus. What do you mean by
that, sir?
DR. GREER: Oh-Oh. It’s not a normal, uh, flu that every year, uh, changes slightly in nature-
in mother nature. This was-This is specifically designed—and this is in the New England
Journal this week—specifically designed to attack a receptor called ACE and so forth, and that’s
why it’s so hard on the lungs, and kidneys because those organs have that receptor. So, this is
engineered, and it’s well known—it is in the New England Journal—to go after a certain
molecule, and that’s why it’s so deadly, and that’s why it’s tearing up the lungs. So, this is not
appearing to be the run of the mill, gradual mutation. This was engineered.
JOE PISCOPO: By that gal, I don’t know her name, the-the gal, uh, the Chinese gal, uh, at the,
uh, Institute of Virology. She engineered it. What-and they . . . I’m telling ‘ya, it-it reeks
bioweapons to me, but I like conspiracy theories. I don’t know, you know what I mean? But-
but—
DR. GREER: Oh, well, come on. It’s not a conspiracy. It’s the military’s doing. Why are they
doing it? Come on.
JOE PISCOPO: Yeah, yeah. Thank you. Dr. Steven—
DR. GREER: They’re-They’re—
JOE PISCOPO: Yeah.
DR. GREER: They’re doing it under the excuse of, “oh, this will help us, uh, de-develop an
anti-viral drug.” Horse manure, you know?
JOE PISCOPO: Oh, my. Let me go to- . . . we have one of our favorite, uh-uh, listeners on
the-on the, uh, phone, Charlie ______(s/l Fane *5:21). Professor, good morning! Do you have a
question for the good Doctor?
PROFESSOR CHARLIE: Good morning, Joe. Good morning, Dr. Greer. Dr. Greer, could
there be a relationship between different blood types and the susceptibility to and the severity of
COVID-19 in different individuals? Thank you, Sir.
JOE PISCOPO: Great question, Charlie.
DR. GREER: Yeah, yeah.
JOE PISCOPO: What do you think, Doctor? Yeah.
DR. GREER: Yes, without a doubt. Uh, there’s no question. Yeah, blood type is just a marker
for different genetics. So, we all have slightly different genetics and everything. And so we now
know that the virus selectively goes after the ACE receptor on various tissues, and so some
people are going to have different types of receptors. So, uh, yeah. That’s why some people will
just drop dead and it ravages their system, and others the virus doesn’t seem to be able to work.
That-That’s why. Yeah, the blood-type is really just a way of looking at genetic markers on-on
humans.
JOE PISCOPO: And, Dr. Greer, they’re using, correct me if I’m wrong, please, sir, is the
blood thinners they’re now using because, uh, once the-once the blood clots it impact-impacts
the lung more veraciously, correct?
DR. GREER: Yeah, well, who knows how or why, but for some reason the virus is messing up
what they call the ‘coagulation system.’ It is a very complex system in our body that keeps our
blood watery and thin, but yet you won’t bleed to death if you get injured. That-That’s really
complex if you think about it, and, uh, and so-so they . . . it’s altering the coagulation pathway
somehow. We don’t know why. So-so, people are getting blood clots, which is causing strokes
and-and other whatever wherever the blood clot is. Heart attacks if it’s in the heart. So-So we’re
seeing strokes in young people, and so, uh, yeah, uh, that was in the New England Journal, too,
is if you start to giving out blood thinners it seems to be effective. So, another thing we should
be giving these patients is-is blood thinners.
JOE PISCOPO: Good, and what about this before we let you go, Doctor Greer: your thoughts
on the-this new inflammation disease we’re seeing in children now?
DR. GREER: Yeah, yeah. It’s probably all related. It’s a weird virus and it’s doing weird
things, and so . . . yeah.
JOE PISCOPO: We-We should track the kids, though, cause we don’t know. Or-Is-Are-Are
the number of cases within children alarming to the point where we should be really concerned
about watching where we should take our children as-as much as we watch where we go?
DR. GREER: I-I-I only know what you read in the paper. So, I’m no expert at all. I haven’t
spoken to many doctors, but it seems to be rare, uh, who knows? I don’t know.
JOE PISCOPO: Yeah. Alright, Dr. Greer thanks so much. You know what, you were so
ahead of the curve. You know, you’re the guy that talked about the drugs, you’re the guy that
talked about how to deal with this. I think, Dr. Greer, we could’ve saved tens of thousands of
lives if people were listening to you, sir. When you said, “here’s the drugs because you know
what? Better safe than sorry.” “Oh, you can’t take that. That’s gonna give you this, th—” I
don’t care. If I got the COVID-19, I’m gonna take a shot with the hydroxychloroquine and the
Z-Pak.
DR. GREER: Yeah.
JOE PISCOPO: For crying out loud. So, is there anything else that you should let us know
that w-that we should know about that you’re-you-you found out in your research, Sir?
DR. GREER: Well, yes. The way to look at that is-is these decisions are made all the time.
Should we give a drug or not? It’s an ethical issue. I-Given the time nature, we don’t have time
to do a three-year multi-center trial. We have plenty of good observational study. There is good
science. It’s called “observational science.” There’s a lot of evidence that the drug works,
hydroxychloroquine. Yes, it would be unethical to not give it. We should give it to people given
that we know the safety of it. The drug’s been around forever, 50 years. We know it’s safe. In a
balance of ethical risks and benefits, it’s clearly on the . . .so, anyone not giving the drug . . .
everyone out there should listen to this: you need to be your own medical advocate. You need to
demand to have the drug, and you, as the patient, will get it if the . . . so, just demand it, okay?
And, uh, and-and-and your doctors . . . if your doctor’s a jerk and tries to make you feel stupid,
tell him, uh, “I demand it.” And that’s what everyone should be-should be doing. And—
JOE PISCOPO: Well, Doctor—
DR. GREER: —one other thing is-is I talked about the scary nature of the virus. Fortunately, it
is true that the vast-vast majority of us don’t have this genetic receptibility to the ACE molecule
receptor, all that good stuff. So, I-I still think the United States should be opening up work, and
the whole home quarantine’s dumb. It’s not a scientific, smart thing to do. It makes no sense.
It’s not achieving anything. 80% of all New Yorkers who’ve gotten the disease, guess where
they got it? In their home under quarantine. So, it’s not accomplishing anything. So-So-So we
can not increase deaths by shutting down the hospital system for three months. There’s gonna be
80,000 cancers that have not been diagnosed over the last three months, you know. So, we’re
causing more harm than good. So, we-we gotta stop the way we’re handling this now. We’re-
We’re throwing stupidity on to stupidity. Stupid thing number one was Fauci creating the virus.
Stupid thing number two is-is shutting down this nation. So, we gotta stop-stop it, yeah.
JOE PISCOPO: Dr. Steven Greer, thank-Dr. Steven Greer, thank you so much, and-and, uh,
Dr. Stev-Google Dr. Steven Greer, practicing surgeon and-and also, you know he knows Wall
Street, uh-uh, as good as anybody as well. Dr. Greer, thank you so much. Thanks for being
ahead of the game, and please come back absolutely any time, Dr. Greer. We love when you’re
here, sir.
DR. GREER: Yeah, my pleasure. Thanks a lot.
JOE PISCOPO: Thank you, sir.
                       ***END OF 5-12 Piscopo audio Part 2 – 10:58***
                                    6-3 JOE PISCOPO SHOW
ANNOUNCEMENT: Good morning. Welcome to your Wednesday morning briefing. Here’s
what you need to know to start your day with your host, former Saturday Night Live superstar
Joe Piscopo. Produced by Frank Murano, with news guy, Al Gattullo, and traffic with Debbie
DuHaime. This is the Joe Piscopo show on AM 970, The Answer.
JOE PISCOPO: Hey, it’s Joe on the radio. Dr. Steven Greer is a practicing physician
pioneering how hospitals care for the elderly. He also became a Wall Street Analyst and
Portfolio Management 20 years ago. Author of the book Rules to Stop Radicals. Look, this is
the man-the go-to man who was a step a-ahead of everybody else as far as how to deal with this
COVID-19, and he joined us three months ago almost; and everything that you saw unfold, Dr.
Steven Greer predicted three months ago. And so, we welcome Steven back to the show with,
uh, great respect and appreciation. Dr. Greer, great to have you with us this morning, sir.
DR. GREER: Hey, good morning. Thanks for having me back. Uh, do I sound okay? I have a
Bluetooth headset on now.
JOE PISCOPO: You have a what on there?
DR. GREER: Do I sound fine? Is the connection—
JOE PISCOPO: Yeah, well, it’s a little-it’s a little-it’s a little ech-echo-y.
DR. GREER: Okay, alright, alright. Okay, I’m back to the old fashioned here. Okay, uh—
JOE PISCOPO: You know what, Dr. Greer? I-I gotta tell you right there-exactly what just
happened right now is why we love you. You’re such a regular guy. No one calls and goes, “am
I okay?” Usually they go through the whole interview and we have an echo, then the
speakerphone, it’s on a landline . . . God bless you. Now, I gotta . . . so, thank you for that,
number one. Number two, do you ever get sick of being right all the time?
DR. GREER: [LAUGHS], uh, no, no. It’s good to be right because I’m wrong plenty of times.
But, uh, I was just gonna say I’m afraid my 15 minutes of fame are up. No one cares about the
virus anymore, so . . .
[LAUGHTER]
JOE PISCOPO: But didn’t you see it coming? Dr. Greer, of course you’re gonna have a
pandemic lock down. You-I know you thought, as a medical doctor, “this is gonna cause more
problems—” and we chatted about it, “more problems than you possibly could imagine if you
lock down people and stop society,” and this is what we get. Am I wrong?
DR. GREER: Oh, it-it, uh, it’s gonna get . . . and this is an epic, bad thing that has happened.
Bad decisions, uh, either by stupidity or design, and, uh, as-as the years go by we’re gonna look
back on this as one of the darkest chapters in the entire nation. Uh, this is literally, uh . . . I was
the first person to say this—I felt like Tucker Carlson using it last night—is people are saying,
“this is a revolution.” Literally, not a metaphor. This is . . . every time there is hardships, the
communism, uh, revolution sweeps in. It’s happened time after time since the Bolshevik in
1917. And so, in this case you have high unemployment from the house arrest—perfect storm—
high unemployment, people are angry, uh, they’re all clustered in their houses, mental illness is
on the rise, and then, uh, this spark sets it off with George Floyd, and then the, uh, the people in
their ivory towers say, “hey, uh, this might be a way to get rid of Trump, and, uh, create a
revolution,” and that-that’s what we’re seeing.
JOE PISCOPO: How come people don’t see it? You know, you wrote the book, by the way,
Rules to Stop Radicals. I mean, um, how-how can you stop these people that are trying to do this
and how do you enlighten the general public to see that—to your point when you originally, uh,
started chatting with us this morning—it’s by design? This whole thing is by design. Correct?
DR. GREER: Yes, absolutely. Uh, it’s, uh, in this case . . . I mean, I’ve given this advice to
White House is, uh, if you’ve got to, uh, find who’s funding it—they’re all organized—cut the
money off, it’s gonna be George Soros and people like that, Tom Steyer, cut the money off.
Then, you’ve gotta get a DOJ-a-a-an Attorney General willing to do something, and you’ve gotta
get an Attorney General to go in there and start making arrests when they find, uh, ANTIFA
organizers sending out black females telling people to show up and bring the Molotov cocktails.
If you start arresting the types of ANTIFA and even going to George Soros’ office, he’ll stop it.
You don’t even have to make a bunch of arrests on the ground, and, um, and that’s-that’s the key
there, is-is this is organized. C-C-Cut it off, you know, at the head.
JOE PISCOPO: Yeah. Yeah. Why is it easier to-to impeach a president than to oust a bad
governor or a mayor, correct?
DR. GREER: That’s right. That’s right, yeah. That’s a little essay I wrote there, and it
occurred to me, I was like, “wait a second. They easily got President Trump impeached for
literally doing nothing, and we can’t get a mayor who has 0.1% approval rating ousted?” And,
son of a gun, it’s happening-it’s happening, Governor Cuomo and Rudy Giuliani are calling for
it, and I wouldn’t be surprised if it happened because if you’re Cuomo and you’re politically
calculating, that would be highly popular for Governor Cuomo to get rid of, uh, DeBlasio. So
don’t be surprised to see that happen.
JOE PISCOPO: Where-Where can we read your essay about that, Sir?
DR. GREER: Uh, it’s in-in the book, uh, the Rules to Stop Radicals, and it’s in my main site
where I put all the stuff for . . . it’s greerjournal.com.
JOE PISCOPO: Okay, you know, Doctor, you told us about hydroxychloroquine from day one.
DR. GREER: Yeah.
JOE PISCOPO: And remdesivir, day one; and you know what, Steven, if I may? You-You’re
like . . . I’m going, “Doc, this virus, oh my god,” and you’re going, “Joe, Joe . . . they have
medicine that’s been around for 70 years, you know?” And n-and-and you were the . . . and then
the president says it, and oh my god, the president said it then it’s gotta be wrong. I mean, and
then I’m hearing these cases how . . . and then I did the research ad nauseum. I read all of the
research about the hydroxychloroquine, about choloroquine back in the 1600’s for crying out
loud. You knew about it. I mean, i-w-i-and what was frustrating, they were asking for
ventilators, and you said, “that might just exasperate the problem.”
DR. GREER: Oh, man.
JOE PISCOPO: Why-Why weren’t pe-what is the reason . . . So, Steven Greer, what’s the
reason? Is it because there’s-they want to make billions on the vaccine? Is it-is it a financial
thing that . . . and I talked to my doctor, Dr. Greer—
DR. GREER: Yeah.
JOE PISCOPO: —and I said, “can you-can you get this hydroxychloroquine?” and he goes,
“well it’s tough to get, Joe. It’s tough to get.” And it-and it’s the cheapest . . . what’s going on
here? Now, what’s the inside line on this, please?
DR. GREER: You’re asking why is there so much, uh, political push-back?
JOE PISCOPO: Yeah, yeah.
DR. GREER: I mean-I mean in the-in the media and so forth? Well, it’s all part of this same
Bolshevik revolution is they do not care a rat’s behind about the well-being of you. If it means
killing a few thousand nursing home patients by taking away their hydroxychloroquine, if it
makes Trump look bad, they’ll do it in a second. And that’s what they’ve done. And you’ve
seen it with the nursing home policy of Governor Cuomo, who sent the infected people back.
So, look back in history. Lenin and all these people, they’ve killed tens of millions of people,
okay? So, what they’re doing now is child’s play. Oh, just a few thousand people killed. They
will do anything if it means, uh, making a life-saving drug look bad if it hurts Trump. It’s
political, and then, uh, yeah, yeah. So, we talked about it last time. There’s a big trial on the
way. Look for-look for data in July that’s gonna show that, oh, the first randomized control trial
that will shut everyone up and say, “hey, see, told ya so.” So, look for that coming out in July.
JOE PISCOPO: It’s such-a-and, you know, a-and it’s looking, Dr. Greer—uh, uh, about this
Moderna vaccine—uh, that it might not be the savior it was built for as you originally said. I-Is
that correct? Tell us about the Moderna vaccine that we’re hearing about.
DR. GREER: Yeah, that’s-that’s a little small-cap biotech stock, and this is classic. You see
this all the time, that-I think there are a lot of people short, which means when good news comes
out, they have to panic and buy. So-So, the stock went way, way up on-on early-early data. Uh,
the vaccine is like none other. It’s really fragile molecules called RNA. You won’t be able to
scale it up and give it to a lot of people, uh, because it has to be shipped in minus 100 degrees.
And so . . . and, oh by the way, the people will be very skeptical of its safety, all those anti-
vaxxers. So-So, that’s-that’s gonna be a big-that’s gonna be a big thought, as are all of the
vaccines. Vaccines are not-the vaccines are other, uh, straw-man distractions. We do not need
vaccines before we open up the country. That’s just idiot, stupid, insane. We don’t need that,
and it won’t work. We will never get a lot of people vaccinated no matter what. The only way
to get people back to work and-and to get rid of this virus is two things: on its own as it
replicates, it attenuates and gets weak, and then b.) you get herd immunity. Every-Our best
resource right now is young people, because they don’t have the receptors in their nose for the
virus, okay? So, put school children and young people out there, let them all get herd immunity,
and then that’s what makes the virus go away. That’s the way a virus is abolished right away.
And what you’re gonna see is this other trend, is they’re gonna scare you. The shame Bolshevik
Revolution people in the-in the media who want to keep the economy shut down, they’re gonna
say, “oh, there’s one little virus.” This virus is not like radioactive waste that doesn’t-It, you
know that never goes away. This virus will go away. They’re making it seem like it’s gonna be
out there forever. No, it’s gonna phase out soon. So—
JOE PISCOPO: You’re the best, Dr. Greer. I swear to goodness gracious. You’ve been . . . I-
I-I-you’re listening . . . we’re talking with Dr. Steven Greer. This man is so ahead of the game. I
gotta tell you something. And the-you know, and this is-this is what I love, Dr. Steven, is like,
“oh, it lives forever on a surface. It will jump into your eyes, and it will burn your skull.” It’s
like they’re driving us crazy.
[LAUGHTER]
JOE PISCOPO: And then they-the next day they go, “oh, no. It only lasts five minutes.”
What the heck is going on? Doc, help me out here, please.
DR. GREER: You reminded me of something. You’re-You’re talking about people flip-
flopping and so forth, well who was that? That was our good old boy, Anthony Fauci. Anthony
Fauci has been totally wrong.
JOE PISCOPO: Oh, boy.
DR. GREER: Yeah, so-so I . . . y-you and I have been saying all along, “hey, this is made in a
lab,” and I, at first guessed, and now it’s clear as hell. He put it in an op-ed. He wrote an op-ed
in 2011 in The Washington Post where he admits he uses gain-of-function. So, they engineered
this virus. There’s no ifs, ands, or buts about it. He admits this, okay? And the Wuhan-the lady
at Wuhan admits it, too. So, uh—
JOE PISCOPO: Yeah.
DR. GREER: So, that’s, yeah. So, what I think has happened is—I told your producer this,
Frank, a couple of weeks ago I said—wait a second, where’s Anthony? He hasn’t been, you
know, in the White House and then on the-yeah. So, he’s been benched. He’s been silenced,
and he’s now still giving rogue interviews to, like, Buzzfeed and something. De-Desperate for
any relevance.
JOE PISCOPO: I know. I-I-I’ve compromised . . . listen, and Anthony Fauci is welcome on
the show. We’ve invited him on the show because my Italian friends get really mad at me, Dr.
Greer, when I say anything bad about any Italian whether it’s Cuomo or Fauci. I mean, God
forbid I say anything wrong because they’re Italian. And, you know, by the way, to my point:
yesterday, the head of the NIH came out and said the weather may not play a role in stopping the
virus. Here we go again. Do you agree with that, Sir?
DR. GREER: Oh, boy.
JOE PISCOPO: Huh?
DR. GREER: That is coming from Fauci, because he is part of the deep-state . . . he’s as deep-
state Democrat as you can get, and his role—from now until the election—is to scare you just
enough so that you can have mail-in ballots, period. That’s his only savior, because he looks so
bad in history now that the only way, he’s gonna get Brad Pitt to lionize him is to help stop the
election. So, Anthon Fauci should-he should be stifled, shut-up, and if not . . . but if he keeps
doing this stuff, President Trump needs to come out on a tweet and say, “Anthony Fauci created
this virus in the lab.” That’s what-President Trump can shut him up with-with one tweet.
JOE PISCOPO: Oh, man. That’s Dr. Greer talking. That’s not . . . my Italian friends are
gonna give me heck after this show, I know that. But Dr. Greer we love you. We love you. Can
I grab a quick question for you, Dr. Greer, I-I-if we may?
DR. GREER: Sure.
JOE PISCOPO: Our buddy, Joseph, he’s a great caller, a great listener. Joseph, do you have a
question for-for the good Doctor?
JOSEPH: Yeah.
JOE PISCOPO: Do you?
JOSEPH: Yeah, yeah. I got a good question for him. I get on buses and subways. Now how
about when they put the air condition on? Do they-Is it a law to open the windows besides? I
mean is that gonna blow around on us, the virus?
DR. GREER: Uh-huh.
JOE PISCOPO: What do you think, Doc? That’s a good question, Joseph, thank you.
DR. GREER: Yeah, it-it’s interesting. Although the masks are not a bad thing to wear. I was
the first person in the media to say it when the CDC was lying about it. I personally traveled on
airplanes with a mask long before this virus, uh, because it helps you, uh, partially to not inhale
it, but mostly so you don’t touch your mouth and nose. You get a virus mostly from touching a
dirty subway or something, and then you touch your own mouth. So, it’s kind of like self-
prevention mostly. And, so, that, and then just carry a little jug-a little thing of, uh, Purell with
you when you get off the subway or the bus. Those are the two best things you can do to just,
uh, prevent all sorts of infections from the regular influenza to the . . . so that-that-that’s-that’s
my-that’s the only thing I would do; and, of course, if you get any symptoms at all . . . I’m-we’ve
been mocking this virus. It is very serious for certain people—the elderly and there’s certain
genetics, uh-uh, with a pre-disposition for it—and it’s all about the ACE receptors. So, if you
get symptoms at all, uh, make sure you get a competent doctor; and if you run into a doctor
who’s been scared by a-Governor Cuomo and they laugh at you when you say you want
hydroxychloroquine, demand it. You are the patient. You have a right to get it. It’s an approved
drug, and demand it, and be assertive. Be assertive with this, and you should be taking these
medications early, not later. That’s what we just learned with remdesivir, is it works even better
when you take it earlier. So—
JOE PISCOPO: Wow.
DR. GREER: Yeah, yeah.
JOE PISCOPO: Wow. Doctor, thank you. Before-Linda—one more question, if I may,
Doctor—Linda, a-a question for Dr. Greer?
LINDA: Hello?
JOE PISCOPO: Yes-We’re-Yes, you’re on. Do you have a question for the good Doctor?
LINDA: Oh, hi. This is Linda. I called a while ago. I haven’t called you guys in a while. I’m
from Long Island, um-um, hi. Yeah, um, about the masks: uh, wearing them too much can
make you sick, I heard, also, with the carbon dioxide. Is that correct?
JOE PISCOPO: Hmm. What do you think, Doc?
DR. GREER: Uh . . . I don’t believe . . . yeah, I don’t believe that’s true at all. No, no. What
you’re talking about is, um, low oxygen. So, if you’re rebreathing your own CO₂, yes. It will
give you low oxygen saturation in your red blood cells and you feel that. You can feel that with
your own symptoms. If you feel like you’re short of breath, then you’re-you’re suffocating and
you’re breathing your own CO₂. It’s the concept of, like, breathing in a paper bag when you
have, uh, hyperventilated.
JOE PISCOPO: Yeah.
DR. GREER: And so-so, yeah, you can absolutely get low oxygen saturation from anything
covering your-your mouth. So, just be aware of it. You know, tilt it up a little bit, get a little
fresh air, you know? So, yeah. Yeah, if you religiously . . . just use common sense. If you feel
like you have short of breath just tilt the mask a little bit, get some air in there.
JOE PISCOPO: Dr. Greer, you’re the best, man. Thank you for being, you know, just a
visionary and-and being common sense, and, uh, being the great-rounded guy that you are. We
appreciate it because everybody’s panicking. And it’s great to have you on the air.
DR. GREER: Yeah.
JOE PISCOPO: You give us a sense of, uh, a reasonable sense of calm. So, we appreciate that,
sir. Please come back soon, Steven, okay?
DR. GREER: Well, well thanks, and I just want to say it’s a direct result of your show. The
snowball is growing and people—from President Trump, who just tweeted about it on down—
that Governor Cuomo’s nursing home decisions were terrible, and that’s gonna be the downfall
of Cuomo. So, so stay on top of that.
JOE PISCOPO: Okay, yes, sir. Thank you, Dr. Steven. Dr. Steven Greer, right there. He’s—
don’t forget—a practicing physician pioneering how the hospitals care for the elderly. So, he
knows about nursing homes, and, uh, he also became a Wall Street Analyst and Frankie, we
should bring Dr. Greer back. I mean, if-if he can predict, you know, what’s go-how to stop this
COVID-19, man, just think what he could do for the stock market.
[LAUGHTER]
JOE PISCOPO: You know what I’m saying? Bring him back. Hey, it’s, uh, 9:20-9:22 with,
uh, Joe on the radio. Great to have you.
                        ***END OF 6-3 Piscopo audio – 17:06***
                                  6-18 JOE PISCOPO SHOW


JOE PISCOPO: Hey, uh, Joe on the radio. Now, let’s get back in-let’s get back into it, because
we have, uh, immense respect for, uh, Dr. Steven Greer. Uh, Frankie brought Dr. Greer to the
airways months ago, and he told us everything we needed to know about “COVID-19,” you
know, this Wuhan virus, and now the pandemic, ugh . . . So, it’s a pleasure to bring Dr. Greer
back to the airways. Dr. Steven, welcome back to the show, my friend. Always great to have
you with us, Sir.
DR. GREER: Hey, good morning, uh, thanks. I like that you call it “the Wuhan virus.” That’s
a nice way of calling it. COVID-19-COVID-19 is literally a propaganda term made by the
World Health Organization to deflect from the origin of China. It’s a meaningless term. You
either call it SARS-COVID-2, or the Coronavirus, or the Wuhan virus.
JOE PISCOPO: Wow-Wow, and it’s fro-it’s from Wuhan. Why-Why won’t they-you know,
why is that a political situation? I mean, you know, Lyme is from the city in Connecticut, you
know, Ebola . . . I mean the geographical location is all . . . Wuhan is where this virus emanated
from. Correct, Dr. Greer, please?
DR. GREER: Yes, I like it. Keep using it.
JOE PISCOPO: Alright, well, for sure. Hey, so, Doc . . . so, listen, you’re the guy. You’re the
man. You’re-You’re the man. We’re seeing reports all over the country that in states that have
opened up that there’s been a spike in Corona cases.
[LAUGHTER]
JOE PISCOPO: Spike—I keep hearing this—how accurate is this, please?
DR. GREER: Uh, okay. The number of cases in itself is the number that’s next to virtually
meaningless. All it means is the United States and states are testing more. So, you’ve gotta put
it in perspective. Okay, is it translating into more hospitalizations, uh, ICU stays. Those are the
numbers that matter. So, just because you get more cases just means they simply tested for
more. Uh, and, conversely, if you don’t test for anybody you could be getting a lot of viruses but
you wouldn’t know it because you’re not tested. So, it just means you’re actually effectively
testing. Um, I said this is-is, uh, with those big economic numbers we’ve gotten-we got last
month—the huge increases in employment—that means every person who’s employed can’t be
walking around protesting, more or less. So, the biggest fear of this movement that the far-left
had was, uh, a bunch of people stuck in their homes under quarantine with nothing to do other
than protest, and it worked. And now, as the economy gets better, they’re gonna lose that
momentum. So, that’s where you’re seeing all of these, uh, articles trying to scare you with
more cases. Ooh . . . the-the way to keep it, uh-uh, shut dow- . . . let’s say there is a spike and
there’s a bunch of new cases. We now know that mass quarantine is the dumbest possible thing
to do, and you fo-what we need to do is focus targeted, uh-uh-uh-uh-uh, lockdowns or whatever
the term is. There is a prestige-you know, rep-rep-reputable . . . MIT just came out with a study

                                                                                                     1
that said that lock-uh, COVID targeted lockdowns is the way to go. So, if the cases are true—
and we do see a spike—well, fine. You-You find the hotspot, wherever that city is, whatever
and you focus on that. You don’t shut down the whole darn nation.
JOE PISCOPO: Yeah, you were never an advocate of this “lockdown.” Three months later,
really, Doc, how much damage to public health has just-has been done because of this
“lockdown?”
DR. GREER: Uh, incalculable, uh, it’s gonna be just . . . never before in the history of mankind
have, we shut down medical systems for three or four months. So, you’re gonna see the results
twelve months from now when you start to see a year over year spike in breast cancer, and
prostate cancer, and colon cancer, and everything else that went undetected for four months. So,
we-we won’t know the full stroke of it for years.
JOE PISCOPO: And you were one of the first people to speak publicly about both
hydroxychloroquine and remdesivir on this show. You broke that news on this show and
everybody started to listen to Dr. Steven Greer from that point . . . I mean they-they . . . of course
I say that humbly, but they heard it on the radio. They said, “wow what’s about this?” The
president talked about it, they vilify him, now the FDA says, “don’t use hydroxychloroquine.”
Then I check other friends in the pharmaceutical industry. They say exactly what you said, Dr.
Greer. That this has worked, and if you’re in a situation where they go, “well, you know what,
you’re just gonna have to go home and take Tylenol or you’re gonna be on a ventilator,” why
not-what-what do they have against this-this drug, sir?
DR. GREER: Well, it’s all been misinterpreted. The recent FDA move . . . the FDA never
needed or should have done this emergency approval in the first place. There’s no need for it.
The drug was already approved, well-known for 50 years. You know what? Doctors prescribe a
drug for many things. It’s called “off-label.” They didn’t need to do the approval. It was some
numb-skull in the Trump Administration who thought this would be smart, and I blame Alex
Azar of Health and Human Services, who then got his barred at division. It was a bunch of nasty
politics. And then, a whistleblower came out and said, “I was demoted because I said bad things
about hydroxychloroquine.” So, then they had to come back and right the wrong and reverse the
approval. It’s all politics. It’s totally meaningless. The drug very likely works. If you get, uh-
uh-uh-you know, symptoms of the virus and so forth and if any doctor says, “I’m not giving you
hydroxychloroquine,” then insist on it and get it. You have the right to insist on it and get it, and
the proof in the pudding is all of these people who claim that it doesn’t work use it. Uh, Chris
Cuomo used it, you know, I mean when he had it, you know. So, absolutely. If-If Nancy Pelosi
got the Wuhan virus, she’d be taking hydroxychloroquine.
JOE PISCOPO: Yeah. Thank you, Dr. Greer. Thank you. So, again, just to reiterate: this
second wave, and I-I know this is political. I know they’re trying to scare us. The news-media
feeds off of this like a bunch of rabid sharks, but the sec-the second wave is not something that
we should be concerned with, Dr. Greer?
DR. GREER: No-No. Right now, there’s actually the opposite evidence. New York is
showing, uh, days where there’s no new deaths, and New York is doing fine and you know,

                                                                                                     2
that’s the epicenter. So, I am not seeing a single credible report of any city with significant
spikes that matter. It doesn’t.
JOE PISCOPO: Yeah.
DR. GREER: And keep in mind, it’s all-if you have, uh . . . Tulsa, Oklahoma, which had
previously 50 cases and it jumped to 100, “oh, that’s a 100 percent increase.” It sounds bad, but
it’s meaningless, 50 to 100, you know? So-So, wh-when you get these places out where there
was a low incident and prevalence to begin with you can get a huge spike, but it’s still
meaningless, okay? So-So be careful, that’s a-that’s a statistical trick used all the time. “Cases
spike 80%.” Yeah, from what to what? From two to four? So, so no. There’s no second wave.
It’s all political hype, and even if there is a second wave, if you target the lockdown this time
around you don’t shut down the whole nation, and, uh, and, you know. So, _____(s/l V-shaped
*7:13) recovery of the economy is the far-left’s worst nightmare, and it’s gonna, um-uh you
know, give all the momentum back to Trump. And so, it’s all political. It’s repulsive. It’s
repulsive how my field of medicine has been politicized. It’s repulsive.
JOE PISCOPO: And you know what you’re talking about business-wise, uh, because Dr.
Greer is-has been a Portfolio Manager, a Wall Street Analyst, for 20 plus years. So, he knows of
what he speaks. On-On-On this, um . . . they’re pretty tough on Governor Cuomo, Governor
Murphy as well, for sending COVID patients to nursing homes. You know, if you’re a
politician, Doc, uh, and they don’t have your-your prowess or-or your, uh, astute understanding
of this, uh, “pandemic,” um, can you blame these governors for doing what they did: putting
those COVID patients into hospitals-putting those COVID patients into nursing homes? They
should have known ber-better. Is that your opinion, Dr. Greer?
DR. GREER: Yes. I’ve said this before, but it was a conscious, malicious, criminal act. They
need to be prosecuted. The U.S. Attorney for the Southern District of New York needs to get in
there and do something. This is not politics. This crossed the line into mass murder, and Mayor
DeBlasio is now lumped in, uh, as well. Did you see the report yesterday, I think, from
Comptroller Springer that said Mayor DeBlasio illegally syphoned money off that was supposed
to go to these watchdogs called Om-Om-Ombudsman. Uh, and-and so-so, the nursing homes
had no-no one looking over them. And so, that’s another reason we saw the carnage in these
nursing homes. So, uh, so yeah. Yeah, that-that was, uh, just a horrible mistake. That’s the
other thing. Years from now we’re gonna look back on this and you’re gonna see Netflix
documentaries on it, is the, uh, is the, uh, Cuomo’s decision to kill a bunch of people.
JOE PISCOPO: Okay, well you don’t-you’re not holding back this morning, Dr. Greer. Uh,
we he-we hear you. We hear you loud and clear. Uh, Dr. Greer, tell us about the deaths.
There’s 120,000, there’s gonna be 200,000; and I’ve been saying from just the re-out-there’s
outside research that I look at, Dr. Greer—aside from talking to you—that everybody’s been told
to put down COVID-19. They will get more money if they put COVID-19.
DR. GREER: Right.



                                                                                                     3
JOE PISCOPO: They don’t have time to do the-the, uh . . . to look into-do an autopsy. So,
what do you think the real pandemic-uh, Wuhan virus death toll will be in the United States? I
mean an-an honest account, not these blown out, inflated accounts.
DR. GREER: I don’t know. I-I stopped updating my model months ago when I realized the
numbers were getting wacky, and then I learned that they were just inflating the numbers in New
York. But in some parts of the country they’re probably under-reporting. In other parts, they’re
over-reporting. I-I-The death rate is-is a very misleading number now because we just don’t
know. They’re not doing, uh, proper causes of death. So, I-I don’t know the answer to that, and
I don’t know if anyone will. It’ll take, uh, a huge audit, uh you know, of every single person and
that would take a long time.
JOE PISCOPO: Wouldn’t it be great-wouldn’t it be great, Dr. Greer, if the new-a news media-
a news organization looked into this and really, really studied that? What a great story that
would be. Uh, that was a rhetorical question, sir.
DR. GREER: Yeah.
JOE PISCOPO: Hey, uh, Dr. Greer, before we let you go: masks, masks and masks. Face
coverings . . . I got-I got my Boomer Naturals, I wear them all the time, but I’m a hypochondriac.
What is your take on masks, please?
DR. GREER: Um, well, an-an-and-j-it all depends, uh, on your risk factor. So, if you’re
visiting a nursing home or an older person, yes, wear a mask. Uh-Uh, I personally—in subways
and airplanes long before this incident of this-this pandemic—wore it, because it-it wards off, uh,
regular influenza and all sorts of things. So, if you’re in New York and you’re taking the
subway, it’s probably smart. Um, if you are living in, uh, Nebraska, I don’t think it’s necessary,
and-and when you see these politicians go on TV and give a speech and they’re wearing a mask,
that’s just, you know, it’s idiotic. It’s not achieving anything other than a photo-op. So . . .
JOE PISCOPO: Yeah, yeah, yeah. That’s true. I don’t mean to make fun of them, but it’s
hysterical. The camera guy is 10 feet away, maybe 20 feet away, you know, and they’re by
themselves and they wear the mask; and-and Joe Biden with the mask. It’s on his chin.
DR. GREER: Yep.
JOE PISCOPO: Doc, before-before we let you go: what-what-what’s the new steroid they’re
talking about that very much may work against this Wuhan virus?
DR. GREER: Oh, yeah. Dexamethasone, it’s like a penny a pill. Uh, basically, what happens
to the virus is because it was engin- . . . oh, I forgot to say something.
JOE PISCOPO: What?
DR. GREER: Anthony Fauc-Anthony Fauci . . . yeah, part of this fearmongering is good old
Anthony Fauci’s back out there sayin’ it. So, Anthony Fauci has zero credibility. Did you see
the other day where he admitted-he admitted that they lied to us about masks, okay? Remember


                                                                                                 4
early on when they said, “oh, masks don’t work?” Well, that’s because they didn’t want a
shortage or a run on supplies. He’s admitting that.
JOE PISCOPO: Yeah, yeah, yep, yeah.
DR. GREER: I’m sorry, but he’s a scientist. He’s not allowed to do that stuff, okay? And so,
yeah. Yeah.
JOE PISCOPO: But-But-But back to the new steroid: you think that’s actually got hope? Is
there hope to that?
DR. GREER: Oh, sure. Sure. Yeah, absolutely. The virus, because it was engineered and
Anthony Fauci’s allowed to do this, um . . .
[LAUGHTER]
DR. GREER: Is, uh . . . yeah, it a-it attacks ______*12:40 cells, which are the things that—
JOE PISCOPO: Man, you don’t stop. I’m trying to defend the two Italians—Fauci and
Cuomo—and I’m gettin’ beat up. I’m tellin’ ya, ugh, no respect. Dr. Greer, you’re the man.
Thank you. Doctor . . .listen, Dr. Steven Greer. Google, uh, Dr. Greer, practicing physician
pioneering how hospitals care for the elderly. He knows. He became a Wall Street Analyst.
This is a brilliant guy. Hey, Dr. Greer—Steven—you’re the best. Man, thanks so much for
joining us, and we appreciate it. Please come back soon, Sir.
DR. GREER: Thank you. Thank you, bye.
JOE PISCOPO: Thank you, Dr. Steven Greer. This is Joe on the radio.


                          **END OF 6-18 Piscopo audio - 13:13***




                                                                                               5
